Exhibit 10.1
Execution Version
EXCHANGE AGREEMENT
by and among
Gasco Energy, Inc.
and
                                        , Investor
Dated as of June 22, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   EXCHANGE OF INVESTOR EXCHANGED 2011 NOTES AND ISSUANCE OF
INVESTOR 2015 NOTES     3  
 
  (a)   Exchange     3  
 
  (b)   Delivery of Investor 2015 Notes     3  
 
  (c)   Payment of Interest Amount     3  
 
  (d)   Closing Date     3  
 
                2.   REPRESENTATIONS; WARRANTIES AND COVENANTS     3  
 
  (a)   Investor Representations and Covenants     3  
 
  (b)   Investor and Company Representations Relating to Existing Purchase
Agreement     8  
 
  (c)   Company Representations and Covenants     8  
 
                3.   CONDITIONS TO THE COMPANY’S OBLIGATIONS HEREUNDER     32  
 
                4.   CONDITIONS TO THE INVESTOR’S OBLIGATIONS HEREUNDER     33  
 
                5.   TERMINATION     35  
 
                6.   MISCELLANEOUS     35  
 
  (a)   Defined Terms in Exchanged Indenture     35  
 
  (b)   Disclosure of Transactions and Other Material Information     35  
 
  (c)   Blue Sky; Form D     36  
 
  (d)   Governing Law; Jurisdiction; Jury Trial     37  
 
  (e)   Closing Sets     37  
 
  (f)   Counterparts     37  
 
  (g)   Headings     38  
 
  (h)   Severability     38  
 
  (i)   No Third Party Beneficiaries     38  
 
  (j)   Further Assurances     38  
 
  (k)   No Strict Construction     38  
 
  (l)   Successors and Assigns     38  
 
  (m)   Notices     38  
 
  (n)   Remedies     39  
 
  (o)   Survival     40  
 
  (p)   Indemnification     40  
 
  (q)   Entire Agreement; Amendments     43  
 
  (r)   Independent Nature of Investor’s Obligations and Rights     43  
 
  (s)   Fees and Expenses     43  
 
  (t)   Interpretive Matters     44  
 
  (u)   Other Definitions     44  

i



--------------------------------------------------------------------------------



 



      Schedules      
Schedule 2c(vi)
  Subsidiaries
Schedule 2c(xxvi)
  Outstanding Indebtedness; Liens
Schedule I
  Confidentiality Agreement

      Exhibits    
 
   
Exhibit A
  Schedule of Investors
Exhibit B
  Preferred C of D
Exhibit C
  Form of Exchanged Indenture
Exhibit D
  Qualified Institutional Buyer Status
Exhibit E-1
  Form of Notice of Nonrecognition Transfer
Exhibit E-2
  Form of Certificate of Non-Foreign Status
Exhibit E-3
  Form of Certification of Non-USRPI Status
Exhibit F
  Form of Investor’s Certificate
Exhibit G
  Form of Secretary’s Certificate
Exhibit H
  Form of Officer’s Certificate

ii



--------------------------------------------------------------------------------



 



EXCHANGE AGREEMENT
          EXCHANGE AGREEMENT (this “Agreement”), dated as of June 22, 2010 (the
“Effective Date”), by and among Gasco Energy, Inc., a Nevada corporation with
headquarters located at 8 Inverness Drive East, Suite 100, Englewood, Colorado
80112 (the “Company”), and _______________(the “Investor”).
          WHEREAS:
          A. The Company and certain investors (the “Original Investors”) are
parties to that certain Purchase Agreement, dated as of October 14, 2004 (the
“Existing Purchase Agreement”), pursuant to which the Original Investors
purchased from the Company 5.50% Convertible Senior Notes due October 5, 2011
(the “2011 Notes”), which are convertible into shares (the “Existing Conversion
Shares”) of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), pursuant to that certain Indenture dated as of October 20, 2004, by and
between the Company and Wells Fargo Bank, National Association, as trustee (such
indenture, as modified by any supplement and amendment thereto as of the date
hereof, the “Existing Indenture”).
          B. The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, on the Closing Date (as defined below),
(i) the Company and the Investor shall exchange the aggregate principal amount
of the Investor’s 2011 Notes set forth opposite the Investor’s name in column
(3) of the schedule of investors (the “Schedule of Investors”) attached hereto
as Exhibit A (the Investor’s 2011 Notes being exchanged, the “Investor Exchanged
2011 Notes” and, together with the other 2011 Notes being exchanged pursuant to
the Other Agreements (defined below), the “Exchanged 2011 Notes”) for unsecured
5.50% Convertible Senior Notes due October 5, 2015 (together with any securities
issued in exchange or substitution therefor or replacement thereof, and as any
of the same may be amended, supplemented, restated or modified and in effect
from time to time, the “Investor 2015 Notes” and, together with the other
unsecured 5.50% Convertible Senior Notes due October 5, 2015 issued pursuant to
the Other Agreements and, together with any securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“2015 Notes”) in an equal aggregate principal amount as is set forth opposite
the Investor’s name in column (5) of the Schedule of Investors, which shall be
convertible into (x) shares of Common Stock (at an initial Conversion Price (as
defined in the Exchanged Indenture (as defined below)) of $0.60), and/or
(y) shares of Preferred Stock (as defined in the Exchanged Indenture) (which
shares of Preferred Stock are convertible into shares of Common Stock in
accordance with the Certificate of Designations of Preferred Stock in the form
attached hereto as Exhibit B (the “Preferred C of D”)) (the shares of Preferred
Stock issued or issuable upon conversion of, or as payment on, the Investor 2015
Notes pursuant to the Exchanged Indenture being collectively referred to herein
as the “Investor Preferred Shares;” the Investor Preferred Shares, together with
the shares of Common Stock issued or issuable upon conversion of the Investor
2015 Notes being collectively referred to herein as the “Exchanged Conversion
Shares;” and the shares of Common Stock issued or issuable upon conversion of
any of the Investor Preferred Shares pursuant to the Preferred C of D being
collectively referred to as the, “Investor Preferred Conversion Shares”), in
each case pursuant to, and in accordance with the terms of, an Indenture, to be

 



--------------------------------------------------------------------------------



 



entered into by and between the Company and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), in the form attached hereto as
Exhibit C (as the same may be amended, supplemented, restated or modified and in
effect from time to time, the “Exchanged Indenture”); and (ii) the Company shall
pay to the Investor an amount of cash, as is set forth opposite the Investor’s
name in column (6) of the Schedule of Investors, equal to any accrued but unpaid
interest due with respect to the Investor Exchanged 2011 Notes as of but not
including the Closing Date (the “Interest Amount”).
          C. The exchange (the “Exchange”) of the Investor Exchanged 2011 Notes
for the Investor 2015 Notes is being made in reliance upon the exemption from
registration provided by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”) and Regulation D promulgated thereunder (“Regulation D”).
          D. The Investor 2015 Notes, the Exchanged Conversion Shares and the
Investor Preferred Conversion Shares collectively are referred to herein as the
“Securities.”
          E. Concurrently herewith and from time to time after the date hereof,
other holders of 2011 Notes (the “Other Investors” and, collectively with the
Investor, the “Participating Investors”) are entering or may enter into
agreements identical to this Agreement (collectively, the “Other Agreements”)
(other than proportional changes (collectively, the “Proportionate Changes”) in
the numbers reflecting the different principal amounts of the respective
Exchanged 2011 Notes being exchanged pursuant thereto and other than applicable
closing dates for the transactions contemplated by the Other Agreements with
respect to the exchange of up to an aggregate of $3,500,000 in principal amount
of the 2011 Notes) with the Company.
          F. The 2015 Notes shall be senior unsecured obligations of the
Company, shall rank on parity in right of payment with all other existing and
permitted future senior unsecured indebtedness of the Company (including any
2011 Notes that are not exchanged for 2015 Notes), shall rank senior in right of
payment to all future subordinated indebtedness of the Company, and shall be
effectively subordinated in right of payment to all existing and future secured
indebtedness of the Company or other obligations of the Company to the extent of
the value of the assets securing such indebtedness or other obligations;
provided that the 2015 Notes shall rank senior to all future indebtedness of the
Company to the extent the future indebtedness is expressly subordinated to the
2015 Notes.
          G. The Participating Investors and their direct and indirect
transferees will be entitled to the benefits of a guaranty to be dated as of the
Closing Date by and among the Company, the Subsidiaries party thereto (as
defined below) and the Trustee (as the same may be amended, supplemented,
restated or modified and in effect from time to time, the “Guaranty”).
          H. Contemporaneously with the Closing (as defined below), the Company,
CNH CA Master Account, L.P. and AQR Absolute Return Master Account, L.P. will
execute and deliver an Investor Rights Agreement to be dated as of the Closing
Date (as the same may be amended, supplemented, restated or modified and in
effect from time to time, the “Investor Rights Agreement”).
Exchange Agreement, Page 2

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the Company and the Investor hereby agree
as follows:

  1.   EXCHANGE OF INVESTOR EXCHANGED 2011 NOTES AND ISSUANCE OF INVESTOR 2015
NOTES

          (a) Exchange. Subject to satisfaction (or waiver) of the conditions
set forth in Sections 3 and 4 of this Agreement, at the closing of the
transactions contemplated by this Agreement (the “Closing”) (i) the Investor
shall surrender to the Company, by electronic delivery to the Depository Trust
Company (“DTC”) via Deposit/Withdrawal at Custodian (“DWAC”), the Investor
Exchanged 2011 Notes, free and clear of all liens, encumbrances and security
interests other than restrictions on transfer under applicable federal and state
securities laws, (ii) the Company shall deliver to the Investor the Investor
2015 Notes in the manner set forth in Section 1(b) of this Agreement and
(iii) the Company shall pay the Interest Amount to the Investor.
          (b) Delivery of Investor 2015 Notes. The Investor 2015 Notes in the
aggregate principal amount set forth opposite the Investor’s name in column
(5) of the Schedule of Investors will be delivered by the Company to the
Investor, or the Trustee as custodian for DTC, by causing DTC to credit the
Investor 2015 Notes to the account of the Investor identified on the Schedule of
Investors through the facilities of DTC. The 2015 Notes will be evidenced by one
or more global securities in definitive form (the “Global Debentures”) or by
additional definitive securities and will be registered, in the case of the
Global Debentures, in the name of Cede & Co. as nominee of DTC, and in the other
cases, in such names and in such denominations as the Investor shall request
prior to 9:30 a.m., New York time, on the second (2nd) Business Day preceding
the Closing Date. If applicable, the 2015 Notes to be delivered to the Investor
shall be made available to the Investor for inspection and packaging not later
than 9:30 a.m., New York time, on the Business Day immediately preceding the
Closing Date.
          (c) Payment of Interest Amount. On the Closing Date, the Company shall
pay the Interest Amount to the Investor, by wire transfer of immediately
available funds in accordance with the Investor’s written wire instructions.
          (d) Closing Date. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York time, on June 25, 2010, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 3 and 4 of this Agreement (or such earlier or later date as is
mutually agreed to by the Company and the Investor); provided that in no event
shall the Closing occur at any time other than a time when all closings under
all Other Agreements (other than Other Agreements relating to the exchange of
not more than an aggregate of $3,500,000 principal amount of 2011 Notes)
executed on or about the date hereof are occurring simultaneously. The Closing
shall occur on the Closing Date at the offices of Vinson & Elkins LLP, 1001
Fannin Street, Suite 2500, Houston, Texas 77002.

  2.   REPRESENTATIONS; WARRANTIES AND COVENANTS

          (a) Investor Representations and Covenants. The Investor hereby
represents, warrants and covenants to, and agrees with, the Company as to the
Investor 2015 Notes, the
Exchange Agreement, Page 3

 



--------------------------------------------------------------------------------



 



Exchanged Conversion Shares and the Investor Preferred Conversion Shares, if
any, as of the date hereof and as of the Closing Date, that:
     (i) No Public Sale or Distribution. The Investor (A) is acquiring the
Investor 2015 Notes, (B) upon conversion of the Investor 2015 Notes in
accordance with the terms of the Exchanged Indenture, will acquire the Exchanged
Conversion Shares, and (C) upon conversion of the Investor Preferred Shares, if
any, in accordance with the terms of the Preferred C of D, will acquire the
Investor Preferred Conversion Shares, in each case, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempt from
registration under the Securities Act; provided, however, that by making the
representations herein, the Investor does not agree to hold any of the
Securities for any minimum period or other specific term and the Investor
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement or an exemption from
registration under the Securities Act. The Investor is acquiring the Securities
hereunder in the ordinary course of its business. The Investor does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
     (ii) Investor Status. The Investor is an institutional accredited investor
as that term is defined in Rule 501(a)(1), (2), (3), (7) or (8), of Regulation D
and, unless the Investor is listed in Exhibit D hereto, a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act.
     (iii) Reliance on Exemptions. The Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws,
including Section 4(2) of the Securities Act and Rule 506 of Regulation D, and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
     (iv) Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and its Subsidiaries and materials relating to the transactions
contemplated hereby which have been requested by the Investor. The Investor and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its Subsidiaries and their respective officers and directors.
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
Exchange Agreement, Page 4

 



--------------------------------------------------------------------------------



 



accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
     (v) No Governmental Review. The Investor understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
     (vi) Validity; Enforcement. This Agreement and any other documents or
agreements executed by the Investor in connection with the transactions
contemplated hereunder (the “Investor Transaction Documents”) have been duly and
validly authorized by or on behalf of the Investor and, when executed and
delivered by or on behalf of the Investor in accordance with the terms thereof,
will be validly executed and delivered and (assuming the due authorization,
execution and delivery thereof by the other parties thereto) will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
     (vii) No Conflicts. The execution, delivery and performance by the Investor
of this Agreement and the Investor Transaction Documents and the consummation by
the Investor of the transactions contemplated hereby and thereby will not (A) if
the Investor is a legal entity, result in a violation of the organizational
documents of the Investor; (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party; or (C) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor; except in the case of clauses (B) and (C) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
     (viii) Residency. The Investor is a resident of that jurisdiction specified
below its address on the Schedule of Investors.
     (ix) No Transactions in Company Securities. Other than with respect to the
transactions contemplated herein, during the period commencing with the time
that the Investor was first contacted by the Company regarding the Exchange,
through such time as the transactions contemplated by this Agreement are first
publicly announced, neither the Investor nor any Affiliate
Exchange Agreement, Page 5

 



--------------------------------------------------------------------------------



 



of the Investor which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to the Investor’s investments or trading
or information concerning the Investor’s investments and (z) is subject to the
Investor’s review or input concerning such Affiliate’s investments or trading,
has engaged, directly or indirectly, in any Trading Transaction in the
securities of the Company or involving the Company’s securities. For the purpose
of this Agreement, “Trading Transaction” means (A) any hedging or other
transaction which is designed to or could reasonably be expected to lead to or
result in, or be characterized as, a sale, an offer to sell, a purchase, a
solicitation of offers to buy, a disposition of, a loan, a pledge of or a grant
of any right with respect to, any securities of the Company; (B) “short sales”
as defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (whether or not such sale
or position is “against the box”); and (C) all types of direct and indirect
stock pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and purchases, sales and other
transactions through U.S. broker dealers, non-U.S. broker dealers or foreign
regulated brokers involving securities of the Company. Notwithstanding the
foregoing, if the Investor is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of the Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of the Investor’s assets,
the representations set forth above shall only apply with respect to (i) the
portfolio manager, and the portion of assets managed by such portfolio manager,
with investment authority over the Investor Exchanged 2011 Notes and the
Exchange (the “Securities Division”) and (ii) any other portfolio managers
managing assets other than the assets of the Securities Division or any
Affiliate of the Investor which (x) had or has knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to the investments of
the Securities Division or trading or information concerning such investments
and (z) is subject to the review or input of the Securities Division concerning
its investments or trading.
     (x) Affiliate Status. The Investor (A) is not and has not been during the
consecutive three month period preceding the date of the Exchange, a director or
officer of the Company or any of its Subsidiaries; (B) did not acquire any of
the Investor Exchanged 2011 Notes, directly or indirectly, in a transaction not
involving any public offering during the past six (6) months from an Affiliate
of the Company; (C)(1) has owned the Investor Exchanged 2011 Notes, both
beneficially and of record, for not less than a period of six (6) months
preceding the Closing Date and full consideration for the Investor Exchanged
2011 Notes was provided at least six (6) months prior to the Closing Date; or
(2) if the Investor was not the beneficial owner or record owner of the Investor
Exchanged 2011 Notes or did not pay full consideration for the Investor
Exchanged 2011 Notes for at least six (6) months prior to the Closing Date, it
has otherwise met the six-month holding period requirement set forth in Rule
144(d) under the Securities Act; (D) is not the beneficial
Exchange Agreement, Page 6

 



--------------------------------------------------------------------------------



 



owner or record owner of any securities of the Company other than the Investor
Exchanged 2011 Notes and immediately after giving effect to the Exchange will
not be the beneficial owner or record owner of any securities of the Company
other than the Investor 2015 Notes; and (E) is not party to any voting
arrangement or similar arrangement with respect to any voting securities of the
Company.
     (xi) Reasonable Best Efforts. The Investor shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 3 of this Agreement.
     (xii) DWAC Withdrawal/Deposit. The Investor shall, subject to the prior or
concurrent satisfaction or waiver of the conditions set forth in Section 4
hereof, instruct and cause the DTC participant that holds the Investor Exchanged
2011 Notes to deliver the Investor Exchanged 2011 Notes by submitting a DWAC
withdrawal on or prior to Closing in the aggregate amount of the Investor
Exchanged 2011 Notes. The Investor shall, subject to the prior or concurrent
satisfaction or waiver of the conditions set forth in Section 4 hereof, instruct
and cause the DTC participant that holds the Investor Exchanged 2011 Notes to
submit a DWAC deposit on or prior to Closing in the aggregate amount of the
Investor Exchanged 2011 Notes.
     (xiii) Tax Matters. Prior to the Closing, the Investor shall deliver to the
Company either (i) a Notice of Nonrecognition Transfer (substantially in the
form attached as Exhibit E-1), (ii) a Certificate of Non-Foreign Status
(substantially in the form attached as Exhibit E-2), or (iii) a Certification of
Non-USRPI Status (substantially in the form attached as Exhibit E-3), and
Internal Revenue Service Form W-8BEN, Form W-8IMY, Form W-8ECI or Form W-9, as
applicable. The Investor (i) intends that this Agreement and the Other
Agreements adopt a “plan of reorganization,” as defined in Treasury
Regulation Section 1.368—2, that the Exchange shall be treated as pursuant to a
“reorganization” described in Section 368(a) of the Code, and that the 2011
Notes and the 2015 Notes shall be treated as “securities” within the meaning of
Section 354 of the Code, (ii) agrees that the “issue price” for purposes of
Section 1273 and 1274 of the Code of each 2015 Note is $680.00 per $1,000
principal amount, and (iii) covenants not to take any position (whether in
audits, tax returns or otherwise) that is inconsistent with subparagraphs
(i) and (ii) of this sentence unless required to do so by applicable law.
     (xiv) Sale of Securities. The Investor shall not sell, transfer or
otherwise dispose of the Securities except pursuant to an effective registration
statement under the Securities Act covering the Securities or an available
exemption from registration under the Securities Act.
     (xv) No Withholding. The Investor represents and warrants to the Company
that either:
Exchange Agreement, Page 7

 



--------------------------------------------------------------------------------



 



     (1) it is a United States person within the meaning of Section 7701(a)(30)
of the Code; or
     (2) it is not a United States person within the meaning of Section
7701(a)(30) of the Code, and with respect to the 2015 Notes, it (or each of its
partners, if the Investor is classified as a partnership for U.S. federal income
tax purposes) is (A) not (x) a bank described in Section 881(c)(3)(A) of the
Code or (y) a 10-percent shareholder of the Company within the meaning of
Section 881(c)(3)(B) and Section 871(h)(3)(B) of the Code after giving effect to
the beneficial ownership limitations of the 2015 Notes, Preferred Stock and
Common Stock, and (B) eligible for a complete exemption from withholding of tax
with respect to the 2015 Notes under the “portfolio interest” exemption, as
provided for in Sections 871(h) and 881(c) of the Code.
     (xvi) Preferred Stock. The Investor understands, acknowledges and agrees
that the shares of Preferred Stock issuable upon conversion of the Investor 2015
Notes will have no rights (including voting rights) or preferences, other than
the right to convert into shares of Common Stock, such other rights provided in
the Preferred C of D and such rights as are mandatorily provided by the General
Corporation Law of Nevada.
          (b) Investor and Company Representations Relating to Existing Purchase
Agreement.
     (i) The Investor represents and warrants to the Company that, on and after
the Closing Date, the Company is under no obligation to comply with the
covenants and obligations set forth in the Existing Purchase Agreement, and the
Investor may not recover for a breach of any such covenant or obligation by the
Company that occurs prior to, on or after the Closing Date.
     (ii) The Company represents and warrants to the Investor that, on and after
the Closing Date, the Investor is under no obligation to comply with the
covenants and obligations set forth in the Existing Purchase Agreement, and the
Company may not recover for a breach of any such covenant or obligation by the
Investor that occurs prior to, on or after the Closing Date.
          (c) Company Representations and Covenants. The Company hereby
represents, warrants and covenants to, and agrees with, the Investor as of the
date hereof and as of the Closing Date, that:
     (i) Acknowledgments. The Company hereby irrevocably and unconditionally
acknowledges, affirms and covenants to the Investor that as of the date of this
Agreement and immediately after giving effect to the transactions contemplated
by this Agreement and the Other Agreements:
     (1) the Investor is not in default under the Existing Purchase Agreement,
the Investor Exchanged 2011 Notes, the Existing Indenture or
Exchange Agreement, Page 8

 



--------------------------------------------------------------------------------



 



any of the agreements, arrangements or understandings entered into or agreed
upon by the Investor in connection with, or otherwise relating to, the
acquisition of the Investor Exchanged 2011 Notes by the Investor (collectively,
the “Existing 2011 Notes Documents”), and has not otherwise breached any
obligations to the Company or any of the Subsidiaries; and
     (2) there are no offsets, counterclaims or defenses to the obligations,
liabilities and indebtedness of every nature of the Company owed under or in
respect of any of the Investor Exchanged 2011 Notes or the Investor 2015 Notes
(the “Obligations”), including the liabilities and obligations of the Company
under the Investor Exchanged 2011 Notes or the Investor 2015 Notes or to the
rights, remedies or powers of the Investor in respect of any of the Obligations,
any of the Existing 2011 Notes Documents, the Existing Indenture or any of the
Transaction Documents, as applicable, and the Company agrees not to, and to
cause each of the Subsidiaries not to, interpose (and each does hereby waive and
release) any such defense, set-off or counterclaim in any action brought by the
Investor with respect thereto.
     (ii) Investment Company. The Company is not, and, after giving effect to
the transactions contemplated hereby, including the Exchange, the conversion of
the Investor 2015 Notes into the Exchanged Conversion Shares in the manner
contemplated by the Exchanged Indenture and the conversion of the Investor
Preferred Shares, if any, into the Investor Preferred Conversion Shares in the
manner contemplated by the Preferred C of D, will not be, required to register
as an “investment company” as defined in the Investment Company Act of 1940, as
amended.
     (iii) Securities Act Exemption; No General Solicitation. Assuming that the
Investor’s representations and warranties in Section 2(a) of this Agreement, and
the representations and warranties of the Other Investors in Section 2(a) of
each of the Other Agreements, are true, the Exchange and each of the Other
Exchanges, the conversion of the Investor 2015 Notes into the Exchanged
Conversion Shares and the conversion of the other Exchanged 2011 Notes into the
Other Investor Exchanged Conversion Shares in the manner contemplated by the
Exchanged Indenture and the conversion of the Investor Preferred Shares, if any,
into the Investor Preferred Conversion Shares and the conversion of the Other
Investor Preferred Shares, if any, into the Other Investor Preferred Conversion
Shares in the manner contemplated by the Preferred C of D, are and will be
exempt from the registration requirements of the Securities Act. None of the
Company, any Affiliate of the Company or any Person acting on its or their
behalf has used, or will use, any means of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D in connection with
the transactions contemplated hereby or by the Other Agreements, including the
Exchange and the Other Exchanges, the conversion of the Investor 2015 Notes into
the Exchanged Conversion Shares
Exchange Agreement, Page 9

 



--------------------------------------------------------------------------------



 



and the conversion of the other Exchanged 2011 Notes into the Other Investor
Exchanged Conversion Shares in the manner contemplated by the Exchanged
Indenture and the conversion of the Investor Preferred Shares, if any, into the
Investor Preferred Conversion Shares and the conversion of the Other Investor
Preferred Shares, if any, into the Other Investor Preferred Conversion Shares in
the manner contemplated by the Preferred C of D.
     (iv) Exchange Act Reports. Since December 31, 2008, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
being hereinafter referred to as the “Exchange Act Reports”). The Exchange Act
Reports when filed with the SEC together, where applicable, with any amendments
thereto, conformed in all material respects to the requirements of the Exchange
Act and the rules and regulations of the SEC thereunder, and none of such
reports when filed with the SEC contained an untrue statement of material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading; and any further reports so filed prior to
the Closing, when such reports are filed with the SEC, will conform in all
material respects to the requirements of the Exchange Act and the rules and
regulations of the SEC thereunder and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
     (v) Organization and Qualification. The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, with corporate power and authority to own its
properties and conduct its business as described in the Exchange Act Reports,
and has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification, other than where the failure to be so qualified or in good
standing in such other jurisdiction would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (vi) Subsidiaries. Schedule 2(c)(vi) sets forth a list of the Subsidiaries
and the jurisdiction in which each is organized or incorporated and sets forth
the percentage of the outstanding Capital Stock of each Subsidiary that is held
by the Company. Other than with respect to the entities listed on
Schedule 2(c)(vi), the Company does not directly or indirectly own any security
or beneficial interest in any other Person (including through joint venture or
partnership agreements). Each of the Subsidiaries has been duly incorporated or
organized and is validly existing as a corporation or other business entity in
good standing under the laws of its jurisdiction of incorporation or
Exchange Agreement, Page 10

 



--------------------------------------------------------------------------------



 



organization, with power and authority (corporate and other) to own its
properties and conduct its business, and has been duly qualified as a foreign
corporation or other business entity for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business, so as to require such qualification,
other than where the failure to be so qualified or in good standing in such
other jurisdiction would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and all of the outstanding shares of
Capital Stock (or other equity interests in the case of non-corporate
subsidiaries) of each Subsidiary have been duly authorized and validly issued,
are fully paid and non assessable, and are owned by the Company, directly or
indirectly, free and clear of all liens, encumbrances, security interests and
claims, except for (1) such liens, encumbrances, security interests and claims
relating to the pledge of Capital Stock (or other equity interests in the case
of non-corporate subsidiaries) of the Subsidiaries pursuant to the Company’s
revolving credit agreement dated as of March 29, 2006 (“Credit Agreement”) with
JPMorgan Chase Bank, N.A., as administrative agent for the lenders thereto, and
(2) such Liens as are listed on Schedule 2(c)(vi) hereto.
     (vii) Equity Capitalization.
     (1) The Company has, as of the date hereof, duly authorized capital stock
consisting of 305,000,000 shares of all classes of stock, of which (A)
300,000,000 shares are Common Stock, of which as of the date hereof, (i)
107,695,197 shares are issued and outstanding, (ii) 73,700 shares are held in
treasury, (iii) 11,973,297 shares are issuable upon exercise of outstanding
options and (iv) 1,399,293 and 341,450 shares are reserved for issuance under
the Company’s stock option plan and restricted stock plan, respectively (as of
December 31, 2009, and as of December 31 of each succeeding year, the number of
shares of common stock issuable under the Company’s stock option plan
automatically increases so that the total number of shares of Common Stock
issuable under such plan is equal to 10% of the total number of shares of Common
Stock outstanding on such date), and (B) 5,000,000 shares are Preferred Stock,
par value $0.001 per share, of which as of the date hereof, 20,000 have been
designated as Series B Convertible Preferred Stock, and none of which are issued
and outstanding;
     (2) All of the shares of Common Stock outstanding on the date hereof have
been duly authorized and are validly issued, fully paid and non-assessable; and
     (3) Except as set forth in the Exchange Act Reports: (A) there are no
outstanding options to purchase, or any rights or warrants to subscribe for, or
any securities or obligations convertible into, or any contracts or commitments
to issue or sell, any shares of Common Stock, any shares of Capital Stock of any
Subsidiary, or any such warrants,
Exchange Agreement, Page 11

 



--------------------------------------------------------------------------------



 



convertible securities or obligations, except pursuant to this Agreement, the
Other Agreements, the Exchanged Indenture and the Preferred C of D; and
(B) there are no contracts, commitments, agreements, arrangements,
understandings or undertakings of any kind to which the Company is a party, or
by which it is bound, granting to any Person the right to require either the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or requiring the Company to include such
securities with the Securities registered pursuant to any registration
statement.
     (viii) Authorization of Exchanged Indenture. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under the Exchanged Indenture, subject, solely for purposes of the issuance of
an aggregate number of shares of Common Stock issuable upon conversion of the
2015 Notes and upon conversion of any Preferred Stock issued or issuable upon
conversion of, or as payment on, the 2015 Notes in excess of the Exchange Cap
(as defined in the Exchanged Indenture), to the Shareholder Approval (as defined
in the Exchanged Indenture). The Exchanged Indenture has been duly and validly
authorized by the Company, and upon its execution and delivery (assuming due
authorization, execution and delivery by the Trustee), will constitute the valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally, by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and by an implied covenant of good faith and
fair dealing.
     (ix) Issuance of 2015 Notes. The Company has all requisite corporate power
and authority to execute, issue, sell and perform its obligations under the
Investor 2015 Notes, subject, solely for purposes of the issuance of an
aggregate number of shares of Common Stock issuable upon conversion of the 2015
Notes and upon conversion of any Preferred Stock issued or issuable upon
conversion of, or as payment on, the 2015 Notes in excess of the Exchange Cap,
to the Shareholder Approval. The Investor 2015 Notes have been duly authorized
by the Company and, when duly executed by the Company in accordance with the
terms of the Exchanged Indenture, assuming due authentication of the Investor
2015 Notes by the Trustee, upon delivery to the Investor against payment
therefore in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Exchanged Indenture, enforceable against the
Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally,
by general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and by an implied covenant of
good faith and fair dealing.
Exchange Agreement, Page 12

 



--------------------------------------------------------------------------------



 



     (x) Issuance of Exchanged Conversion Shares. The Company has all requisite
corporate power and authority to reserve for issuance and to issue and deliver
the Exchanged Conversion Shares issuable upon conversion of, or as payment on,
the Investor 2015 Notes, the Other Investor Exchanged Conversion Shares issuable
upon conversion, or as payment on, of the other 2015 Notes, the Investor
Preferred Conversion Shares issuable upon conversion of the Investor Preferred
Shares, if any, and the Other Investor Preferred Conversion Shares issuable upon
conversion of the Other Investor Preferred Shares, if any, subject, solely for
purposes of the issuance of an aggregate number of shares of Common Stock
issuable upon conversion of on, the 2015 Notes, and upon conversion of any
Preferred Stock issued or issuable upon conversion of, or as payment on, the
2015 Notes in excess of the Exchange Cap, to the Shareholder Approval. The
Preferred C of D has been duly and validly authorized, approved and adopted by
the Company’s Board of Directors in accordance with Nevada law, prior to the
Closing will have been filed with, and accepted by, the Secretary of State of
the State of Nevada, has not and prior to the Closing will not have been amended
or otherwise modified, and is in full force and effect. The Exchanged Conversion
Shares and the Investor Preferred Conversion Shares have been duly and validly
authorized by the Company and when issued upon conversion of the Investor 2015
Notes in accordance with the terms of the Exchanged Indenture and upon
conversion of the Investor Preferred Shares in accordance with the terms of the
Preferred C of D, respectively, will be validly issued, fully paid and
non-assessable (in the case of the Investor Preferred Shares, entitled to the
benefits of the Preferred C of D), free of any liens, encumbrances or
restrictions on transfers (other than liens, encumbrances and restrictions on
transfer created or imposed by the Investor or pursuant to federal or state
securities laws), and neither the issuance of the Exchanged Conversion Shares
nor the issuance of any Investor Preferred Conversion Shares will be subject to
any preemptive or similar rights.
     (xi) Authorization of this Agreement. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the Investor) constitutes the valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and by an implied covenant of good faith and fair dealing.
     (xii) Authorization of Other Transaction Documents. Each of the Company and
the Subsidiaries (as applicable) has all requisite corporate or other
organizational power and authority to execute, deliver and perform its
obligations under the Guaranty and each of the other Transaction Documents to
Exchange Agreement, Page 13

 



--------------------------------------------------------------------------------



 



which it is a party or by which it is bound (excluding this Agreement, the
Exchanged Indenture and the Investor 2015 Notes). Each of the Transaction
Documents (excluding this Agreement, the Exchanged Indenture and the Investor
2015 Notes) has been duly and validly authorized by the Company and each of the
Subsidiaries party thereto, and upon its execution and delivery (assuming due
authorization, execution and delivery by the other parties thereto), will
constitute the valid and binding agreement of the Company and such Subsidiaries,
enforceable against the Company and such Subsidiaries in accordance with its
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and by an implied covenant of good faith and fair dealing.
Other than the Required Approvals (as defined below) and, subject, solely for
purposes of the issuance of an aggregate number of shares of Common Stock
issuable upon conversion of the 2015 Notes and upon conversion of any Preferred
Stock issued or issuable upon conversion of, or as payment on, the 2015 Notes in
excess of the Exchange Cap, the Shareholder Approval, no consent, authorization
or approval is required of the Company, any of the Subsidiaries or any of their
respective boards of directors, members, managers, shareholders, other
equityholders or holders of beneficial interests, as applicable, under the
Company’s Articles of Incorporation as in effect as of the date this
representation is made, including any certificates of designations thereunder
then in effect (the “Articles of Incorporation”), the Bylaws of the Company (the
“Bylaws”), any similar organizational documents of any of the Subsidiaries,
applicable law or the rules of the NYSE Amex LLC (the “Principal Market”).
     (xiii) No Conflicts. Subject to obtaining the Required Approvals and,
solely for purposes of the issuance of an aggregate number of shares of Common
Stock issuable upon conversion of the 2015 Notes and upon conversion of any
Preferred Stock issued or issuable upon conversion of, or as payment on, the
2015 Notes in excess of the Exchange Cap, to the Shareholder Approval, the issue
and sale of the Investor 2015 Notes and the other 2015 Notes, the issuance by
the Company of the Exchanged Conversion Shares upon conversion of the Investor
2015 Notes and of the Other Investor Exchanged Conversion Shares upon conversion
of the other 2015 Notes and the issuance by the Company of the Preferred
Conversion Shares upon conversion of the Investor Preferred Shares, if any, and
of the Other Investor Preferred Conversion Shares upon conversion of the Other
Investor Preferred Shares, if any, and the execution, delivery and performance
by each of the Company and the Subsidiaries (as applicable) of all their
respective obligations under, the Investor 2015 Notes, the Exchanged Indenture,
the Guaranty, the Preferred C of D, this Agreement and each of the other
Transaction Documents, and the consummation of the transactions herein and
therein contemplated, will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien
Exchange Agreement, Page 14

 



--------------------------------------------------------------------------------



 



upon any property or assets of the Company or any of the Subsidiaries under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of the Subsidiaries is a party or by
which the Company or any of the Subsidiaries is bound or to which any of the
property or assets of the Company or any of the Subsidiaries is subject, nor
will any such action result in any violation of the provisions of the Articles
of Incorporation or the Bylaws or similar organizational documents of any of the
Subsidiaries or any applicable law or statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the
Company, the Subsidiaries or any of their respective properties (provided,
however, that no representation is made pursuant to this Section 2(c)(xiii) with
respect to the registration requirements and anti-fraud provisions of federal
and state securities laws).
     (xiv) Consents. No consent, approval, authorization, order, license,
registration or qualification of or with any court or governmental agency or
body is required for the issue and sale of the Investor 2015 Notes or the other
2015 Notes or the issuance by the Company of the Exchanged Conversion Shares
upon conversion of the Investor 2015 Notes or of the Other Investor Exchanged
Conversion Shares upon conversion of the other 2015 Notes or the issuance by the
Company of the Investor Preferred Conversion Shares upon conversion of the
Investor Preferred Shares, if any, or of the Other Investor Preferred Conversion
Shares upon conversion of the Other Investor Preferred Shares or the execution,
delivery and performance by the Company and the Subsidiaries of all their
respective obligations under the 2015 Notes, the Exchanged Indenture, the
Guaranty, the Preferred C of D, this Agreement and each of the other Transaction
Documents and the consummation of the transactions herein and therein
contemplated, except (i) such consents, approvals, authorizations, orders,
licenses, registrations or qualifications as may be required under state
securities or blue sky laws in connection with the resale of the Securities by
the Investor, (ii) such consents, approvals, authorizations or waivers as may be
required (and which have been obtained on or prior to the date hereof) under the
Company’s Credit Agreement, (iii) the filing of the Preferred C of D with the
Secretary of State of the State of Nevada (clauses (i), (ii) and (iii)
collectively, the “Required Approvals”), and (iv) solely for purposes of the
issuance of an aggregate number of shares of Common Stock issuable upon
conversion of the 2015 Notes and upon conversion of any Preferred Stock issued
or issuable upon conversion of, or as payment on, the 2015 Notes in excess of
the Exchange Cap, the Shareholder Approval. Except as described in the Exchange
Act Reports, the Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts that could reasonably be
expected to lead to delisting or suspension of the Common Stock in the
foreseeable future.
     (xv) No Integration Offerings. None of the Company, any of its “affiliates”
(as defined in Rule 501(b) of Regulation D) or any Person acting on behalf of
the Company or such affiliate has sold, offered for sale or solicited
Exchange Agreement, Page 15

 



--------------------------------------------------------------------------------



 



offers to buy or otherwise negotiated in respect of, or will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of, any
“security” (as defined in the Securities Act) that would be integrated with the
transactions contemplated hereby and by the Other Agreements, including the
Exchange and the Other Exchanges, the conversion of the Investor 2015 Notes into
the Exchanged Conversion Shares and of the other 2015 Notes into the Other
Investor Exchanged Conversion Shares as contemplated by the Exchanged Indenture
and the conversion of the Investor Preferred Shares, if any, into the Investor
Preferred Conversion Shares and of the Other Investor Preferred Shares, if any,
into the Other Investor Preferred Conversion Shares as contemplated by the
Preferred C of D, for purposes of the Securities Act or the shareholder approval
requirements of the Principal Market, or that would require the registration
under the Securities Act of any of the Securities. The Company will take all
action that is appropriate or necessary to assure that its offerings of other
securities will not be integrated with any of the transactions contemplated
hereby and by the Other Agreements for purposes of the Securities Act or the
shareholder approval requirements of the Principal Market.
     (xvi) Financial Statements. The consolidated financial statements, and the
related notes thereto, of the Company included in the Exchange Act Reports
present fairly, in all material respects, the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their consolidated cash flows for
the periods specified (subject, in the case of unaudited statements, to normal
year-end audit adjustments); and said financial statements have been prepared in
conformity with GAAP (as defined herein) and practices applied on a consistent
basis (except (i) as may be otherwise indicated in such financial statements or
the notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements).
     (xvii) Accountants. KPMG LLP, who has certified certain financial
statements of the Company included in the Exchange Act Reports, are independent
registered public accountants as required under the Securities Act.
     (xviii) Title. The Company and the Subsidiaries have good and indefeasible
title or, with respect to oil and gas properties, defensible title to all real
property and good and marketable title to all personal property owned by them
which is material to the business of the Company and the Subsidiaries, in each
case free and clear of all Liens except as are described in the Exchange Act
Reports or Permitted Liens (as defined in the Exchanged Indenture); and any real
property and buildings held under lease by the Company and the Subsidiaries are
held by them under valid and subsisting leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and the Subsidiaries, in each case except
as described in or contemplated by the
Exchange Agreement, Page 16

 



--------------------------------------------------------------------------------



 



Exchange Act Reports or where such invalidity or unenforceability would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (xix) Regulatory Permits. The Company and each of the Subsidiaries have all
licenses, franchises, permits, authorizations, approvals and orders of and from
all governmental and regulatory officials and bodies that are necessary to own
or lease and operate their properties and conduct their businesses in the manner
described in the Exchange Act Reports and that are material in relation to the
business of the Company and the Subsidiaries, taken as a whole.
     (xx) Legal Proceedings. Except as described in the Exchange Act Reports,
there are no legal or governmental investigations, actions, suits or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of the Subsidiaries or any of their respective properties or to
which the Company or any of the Subsidiaries is or may be a party or to which
any property of the Company or any of the Subsidiaries is or may be the subject
which, if determined adversely to the Company or any of the Subsidiaries, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; the aggregate of all pending legal and governmental proceedings
that are not described in the Exchange Act Reports to which the Company or any
of the Subsidiaries is a party or which affect any of their respective
properties and in which there is a reasonable possibility of an adverse
decision, including ordinary routine litigation incidental to the business of
the Company or of the Subsidiaries, would not reasonably be expected to have a
Material Adverse Effect; and, to the best of Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
     (xxi) Employee Relations.
     (1) No labor disputes exist with employees of the Company or of any
Subsidiaries which would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and
     (2) The Company and the Subsidiaries are in compliance with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”), except where the failure to be in such compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; no “reportable event” (as defined in ERISA) has occurred with
respect to any “pension plan” (as defined in ERISA) for which the Company or any
of the Subsidiaries would have any liability, except where such liability would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; except for matters that would not, individually or in the
Exchange Agreement, Page 17

 



--------------------------------------------------------------------------------



 



aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Company nor any of the Subsidiaries has incurred or expects to incur liability
under (a) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (b) Section 412 or 4971 of the Code, including the
regulations and published interpretations thereunder; and each “pension plan”
for which the Company and each of the Subsidiaries would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified in
all material respects and nothing has occurred, whether by action or by failure
to act, which would reasonably be expected cause the loss of such qualification;
and no “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of Code or “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred.
     (xxii) Taxes. The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
have paid all taxes required to have been paid by them and all assessments
received by them or any of them to the extent that such taxes have become due
and are not being contested in good faith by appropriate proceedings for which
the Company and the Subsidiaries maintain adequate reserves in accordance with
GAAP, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect; and, except as disclosed in the Exchange Act Reports,
to the best of the Company’s knowledge, there is no tax deficiency which has
been or would reasonably be expected to be asserted or threatened against the
Company or any Subsidiary. The Company (i) intends that this Agreement and the
Other Agreements adopt a “plan of reorganization,” as defined in Treasury
Regulation Section 1.368—2, that the Exchange and the Other Exchanges shall be
treated as pursuant to a “reorganization” described in Section 368(a) of the
Code, and that the 2011 Notes and the 2015 Notes shall be treated as
“securities” within the meaning of Section 354 of the Code, (ii) agrees that the
“issue price” for purposes of Sections 1273 and 1274 of the Code of each 2015
Note is $680.00 per $1,000 principal amount, and (iii) covenants not to take any
position (whether in audits, tax returns or otherwise) that is inconsistent with
subparagraphs (i) and (ii) of this sentence unless required to do so by
applicable law. Based on the Investor’s representations in Section 2(a)(xv)(2)
of this Agreement, the Company will not withhold U.S. federal withholding tax on
payments made on the 2015 Notes under the portfolio interest exemption provided
for in the Code; provided, however, that if (i) the Internal Revenue Service
challenges the applicability of such exemption with respect to any such
payments, or to payments made under similar circumstances or to similarly
situated investors, or (ii) the Company reasonably determines that withholding
is required based on a change in law (or interpretation thereof) after the date
of this Agreement, including any change in the Code or Treasury regulations
issued thereunder, published guidance, or any administrative rulings or judicial
decisions issued after the date of this Agreement, the Company shall withhold
all amounts
Exchange Agreement, Page 18

 



--------------------------------------------------------------------------------



 



required to be withheld from such payments assuming the portfolio interest
exemption is inapplicable to such payments.
     (xxiii) Absence of Certain Changes. Except as disclosed in the Exchange Act
Reports, since December 31, 2009, there has been no material adverse change and
no material adverse development in the business, assets, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
the Subsidiaries, taken as a whole. Except as disclosed in the Exchange Act
Reports or pursuant to the Transaction Documents, since December 31, 2009,
(A) there has not been any change in the Capital Stock (including any stock
dividend, stock split, stock combination or similar transaction) or long-term
debt of the Company or any of its Subsidiaries, or any issuance of any options,
warrants, convertible securities or rights to purchase Capital Stock of the
Company or any of the Subsidiaries; (B) the Company has not declared or paid any
dividends or made any distribution of any kind with respect to its Capital
Stock; and (C) neither the Company nor any of the Subsidiaries has entered into
any transaction or agreement (whether or not in the ordinary course of business)
material to the Company and the Subsidiaries, taken as a whole.
     (xxiv) Conduct of Business. Except as set forth in the Exchange Act
Reports, neither the Company nor any of the Subsidiaries (A) is in violation of
its organizational documents, including any certificate of designation,
preferences or rights of any outstanding series of preferred stock, (B) is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, under any indenture, mortgage, deed of trust,
loan agreement, license or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties or assets is subject
or (C) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain or maintain any license, permit, certificate,
franchise or other governmental authorization or permit necessary to the
ownership of its property or to the conduct of its business, except in the case
of clauses (B) and (C), to the extent any such conflict, breach, violation or
default would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as disclosed in the Exchange Act Reports,
during the two (2) years prior to the date hereof, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.
     (xxv) Environmental Laws. Each of the Company and the Subsidiaries is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health or the environment or
imposing liability or standards of conduct concerning any
Exchange Agreement, Page 19

 



--------------------------------------------------------------------------------



 



Hazardous Material (collectively, “Environmental Laws”), except where such
non-compliance with Environmental Laws would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The term
“Hazardous Material” means (A) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (B) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, as amended, (C) any petroleum or petroleum product, (D) any
polychlorinated biphenyl and (E) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other Environmental Law.
     (xxvi) Outstanding Indebtedness; Liens. Except as set forth on the Most
Recent Balance Sheet, on Schedule 2(c)(xxvi) or as disclosed in the Exchange Act
Reports, (A) neither the Company nor any of the Subsidiaries has any outstanding
Indebtedness, and (B) there are no Liens on any of the assets of the Company or
the Subsidiaries other than Permitted Liens.
     (xxvii) Financial Advisors. The Company acknowledges that it has engaged
each of Lazard Frères & Co. LLC and CoveView Advisors LLC as financial advisors
in connection with transactions contemplated hereby and by the other Transaction
Documents (the “Advisors”). Other than the Advisors, the Company has not engaged
any placement agent, financial advisor or other agent in connection with the
transactions contemplated hereby or by any of the other Transaction Documents.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with, or otherwise relating to, any claim by or
on behalf of the Advisors or any other placement agent, financial advisor or
other agent with respect to any such engagement.
     (xxviii) Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, directly or indirectly, (A) taken any action
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Securities, or
(B) other than actions taken by the Advisors, sold, bid for, purchased, or paid
any compensation for soliciting purchases of, the 2015 Notes.
     (xxix) Internal Accounting and Disclosure Controls. Each of the Company and
the Subsidiaries (1) maintains a system of internal control over financial
reporting as defined in Rule 13a-15 under the Exchange Act and a system of
internal accounting controls sufficient to provide reasonable assurance that (A)
transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for its assets and liabilities;
(C) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization; and (D) the
Exchange Agreement, Page 20

 



--------------------------------------------------------------------------------



 



recorded accountability for its assets and liabilities is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences, and (2) maintains a system of “disclosure controls and
procedures” (as such term is defined in Rule 13a-14(c) under the Exchange Act).
     (xxx) Transfer Taxes. On or after the Closing Date, all stock transfer and
other similar taxes (which, for the avoidance of doubt, does not include income
or similar taxes) which are required to be paid in connection with transactions
contemplated hereby, including the Exchange, the conversion of the Investor 2015
Notes into the Exchanged Conversion Shares in the manner contemplated by the
Exchanged Indenture and the conversion of the Investor Preferred Shares, if any,
into the Investor Preferred Conversion Shares, will be, or will have been, fully
paid or provided for by the Company, and all laws imposing such taxes will be or
will have been complied with in all material respects.
     (xxxi) Intellectual Property. Each of the Company and the Subsidiaries owns
or possesses the right to use the patents, patent licenses, trademarks, service
marks, trade names, copyrights and know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) (collectively, the “Intellectual Property”) reasonably necessary
to carry on the business conducted by each as conducted on the date hereof,
except to the extent that the failure to own or possess the right to use such
Intellectual Property would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and, except as disclosed in the
Exchange Act Reports, neither the Company nor any Subsidiary has received any
notice of infringement of or conflict with asserted rights of others with
respect to any Intellectual Property, except for notices the content of which if
accurate would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     (xxxii) Application of Takeover Protections; Rights Agreement. No control
share acquisition, business combination, poison pill (including distribution
under a rights agreement) or other similar anti-takeover provision under the
Articles of Incorporation or any certificates of designations or the laws of the
State of Nevada is, nor shall become, applicable to the Investor as a result of
the transactions contemplated by this Agreement or the other Transaction
Documents, including the Company’s issuance of the Securities and the Investor’s
ownership of the Securities. Except for the beneficial ownership limitations in
the Exchanged Indenture and the Preferred C of D, the Company does not presently
have a shareholder rights plan or similar arrangement relating to accumulations
of beneficial ownership of Common Stock or a change in control of the Company.
     (xxxiii) Dilutive Effect. The Company understands and acknowledges that the
number of (1) Exchanged Conversion Shares issuable upon conversion of the
Investor 2015 Notes, and (2) Investor Preferred
Exchange Agreement, Page 21

 



--------------------------------------------------------------------------------



 



Conversion Shares issuable upon conversion of the Investor Preferred Shares,
will increase in certain circumstances. Any dilutive effect that the issuance of
(a) the Exchanged Conversion Shares issuable upon conversion of the Investor
2015 Notes in accordance with this Agreement and the Exchanged Indenture or
(b) the Investor Preferred Conversion Shares issuable upon conversion of the
Investor Preferred Shares, if any, in accordance with the Preferred C of D, may
have on the ownership interests of other shareholders of the Company shall have
no effect on the Company’s obligation to issue the Exchanged Conversion Shares
upon conversion of the Investor 2015 Notes in accordance with this Agreement and
the Exchanged Indenture or the Investor Preferred Conversion Shares upon
conversion of the Investor Preferred Shares in accordance with the Preferred C
of D.
     (xxxiv) Acknowledgment Regarding Investor’s Exchange of Securities and
Trading Activities. The Company acknowledges and agrees that the Investor is
acting solely in the capacity of an arm’s length investor with respect to this
Agreement and the Investor Transaction Documents and the transactions
contemplated hereby and thereby and that no Participating Investor is,
immediately after giving effect to the Exchange and the transactions
contemplated thereby, (1) an officer or director of the Company or any of the
Subsidiaries or (2) assuming or relying upon the accuracy or correctness of the
representations and warranties given by each Participating Investor under
Section 2(a)(x) of this Agreement and the Other Agreements, an Affiliate of the
Company or any of its Subsidiaries. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company or any
of the Subsidiaries (or in any similar capacity) with respect to this Agreement,
the Exchanged Indenture, the 2015 Notes or any of the other Transaction
Documents or the transactions contemplated hereby or thereby, and any advice
given by the Investor or any of its representatives or agents in connection with
the Transaction Documents or the transactions contemplated hereby or thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives. Except as provided in Section 2(a)(ix), the
Investor has not been asked by the Company or any of the Subsidiaries to agree,
nor has the Investor agreed, to desist from purchasing or selling, long and/or
short, securities of the Company or “derivative” securities based on securities
issued by the Company, or to hold any of the Investor 2015 Notes, the Exchanged
Conversion Shares or the Investor Preferred Conversion Shares for any specified
term. Such aforementioned activities do not constitute a breach of any of the
Transaction Documents, subject to the Investor’s compliance with applicable
securities laws.
     (xxxv) Disclosure. Other than such information set forth in the 8-K Filing
(as defined below), the Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel
Exchange Agreement, Page 22

 



--------------------------------------------------------------------------------



 



with any information that constitutes or could reasonably be expected to
constitute material, non-public information. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Investor regarding the Company and the Subsidiaries, their business and the
transactions contemplated hereby, including the Exhibits and Schedules to this
Agreement, furnished by or on behalf of the Company, taken on the whole, is true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of the Subsidiaries or either of their
respective businesses, properties, prospects, operations, results of operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.
     (xxxvi) Reasonable Best Efforts. The Company shall use its reasonable best
efforts to timely satisfy each of the conditions provided in Sections 3 and 4 of
this Agreement.
     (xxxvii) No Event of Default. As of the date hereof, there is not any
continuing Default or Event of Default under any of the Exchanged 2011 Notes or
the Existing Indenture. After giving effect to the terms of this Agreement and
the Other Agreements, no Default or Event of Default (each as defined in the
Exchanged Indenture) shall have occurred and be continuing as of the date this
representation is made.
     (xxxviii) Holding Period. For the purposes of Rule 144(d) under the
Securities Act, the Company acknowledges that (A) the holding period of the 2011
Notes may be tacked onto the holding period of the 2015 Notes, the shares of
Common Stock and Preferred Stock issued or issuable upon conversion of the 2015
Notes, and the shares of Common Stock issued or issuable upon conversion of any
shares of Preferred Stock issued or issuable upon conversion of any of the 2015
Notes, (B) the holding period of the 2015 Notes may be tacked onto the holding
period of the shares of Common Stock and Preferred Stock issued or issuable upon
conversion of the 2015 Notes, and the shares of Common Stock issued or issuable
upon conversion of any shares of Preferred Stock issued or issuable upon
conversion of, or as payment on, any of the 2015 Notes, and (C) the holding
period of the shares of Preferred Stock issued or issuable upon conversion of,
or as payment on, any of the 2015 Notes may be tacked onto the holding period of
the shares of Common Stock issued or issuable upon conversion of any such shares
of Preferred Stock and the Company agrees not to take any position contrary to
this Section 2(c)(xxxviii).
     (xxxix) Fees and Expenses. Whether or not the transactions contemplated
herein are consummated or this Agreement is terminated, the
Exchange Agreement, Page 23

 



--------------------------------------------------------------------------------



 



Company shall pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including all fees, costs and expenses
(1) incident to the preparation, issuance, execution, authentication and
delivery of the Securities, including any expenses of the Trustee, (2) incurred
in connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Investor may reasonably designate, (3) related to any
filing with the Financial Industry Regulatory Authority (FINRA) and (4) in
connection with satisfying its obligations under Section 2(c)(xxxv); provided
however, it being understood that, except as expressly set forth in this
Section 2(c)(xxxix) and Section 6(s), the Company shall have no obligation to
pay any costs and expenses of any of the Participating Investors.
     (xl) 2011 Notes Remaining Outstanding. Immediately following the Exchange,
not more than $5 million in aggregate principal amount of the 2011 Notes will
remain outstanding.
     (xli) Most Favored Nation. None of the terms offered to any of the
Participating Investors with respect to any amendment, settlement or waiver
(each a “Settlement Document”) relating to the terms, conditions and
transactions contemplated hereby, is or shall be more favorable to such Person
than those of the Investor and, if the foregoing representation, warranty,
covenant and agreement has been breached, then this Agreement shall be, without
any further action by the Investor or the Company, deemed amended and modified
in an economically and legally equivalent manner such that the Investor shall
receive the benefit of the more favorable terms contained in such Settlement
Document. The Other Agreements are, and shall be, identical to this Agreement
other than for the Proportionate Changes and other than applicable closing dates
for the transactions contemplated by the Other Agreements with respect to the
exchange of up to an aggregate of $3,500,000 in principal amount of the 2011
Notes. Notwithstanding the foregoing, the Investor acknowledges that, pursuant
to the Investor Rights Agreement, the Company has agreed that certain
Participating Investors will have the right to nominate one member of the
Company’s Board of Directors, upon terms and conditions set forth in the
Investor Rights Agreement.
     (xlii) Additional Debentures; Variable Securities. From the date hereof
until the first day following the Closing Date on which no 2015 Notes are
outstanding, the Company will not issue any 2015 Notes other than to the
Participating Investors as contemplated hereby and by the Other Agreements and
the Company shall not issue any other securities that would cause a breach or
default under the 2015 Notes or the Exchanged Indenture. From the date hereof
until the first day following the Closing Date on which no 2015 Notes are
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or that are
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Exchange Agreement, Page 24

 



--------------------------------------------------------------------------------



 



Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Conversion Price with respect to the Common Stock into
which any 2015 Notes are convertible provided, however, that solely for purposes
of clarification, the parties hereto acknowledge and agree that the foregoing
shall not apply to the participation by any employee, officer or director of the
Company or any of the Subsidiaries in any Approved Share Plan (as defined below)
but shall apply to any other issuance of securities pursuant to any such
Approved Share Plan; provided further, that the reference in this sentence to
the issuance or sale of any rights, warrants or options is not intended to
restrict the Company from entering into an agreement for the sale of securities
where the fixed price relating to such security is determined at the closing of
the applicable transaction and such closing is to occur after the Company enters
into such agreement.
     (xliii) Regulation M. The Company will not take any action prohibited by
Regulation M under the Exchange Act, in connection with the distribution of the
Securities contemplated hereby.
     (xliv) No Resale. The Company will not, and will use its reasonable best
efforts to not permit any of its Affiliates, without the prior written consent
of the Participating Investors holding a majority of the aggregate principal
amount of outstanding 2015 Notes, to resell any of the Securities which
constitute “restricted securities” under Rule 144 under the Securities Act
(“Rule 144”) that have been reacquired by any of them, except for Securities
purchased by the Company or any of its Affiliates and resold in a transaction
registered under the Securities Act.
     (xlv) Book Entry Transfer. The Company agrees to comply with all the terms
and conditions of all agreements set forth in the representation letters of the
Company to DTC, in each case relating to the approval of the 2015 Notes and the
shares of Common Stock and Preferred Stock issuable upon conversion of the 2015
Notes by DTC for “book entry” transfer.
     (xlvi) Stop Orders. The Company will advise the Investor, within one
Business Day after it receives notice of issuance by the SEC, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.
     (xlvii) Additional Issuances of Securities.
     (1) For purposes of this Section 2(c)(xlvii), the following definitions
shall apply.
Exchange Agreement, Page 25

 



--------------------------------------------------------------------------------



 



          (A) “Convertible Securities” means any Capital Stock or securities
(other than Options) convertible into or exercisable or exchangeable for shares
of Common Stock.
          (B) “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
          (C) “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.
          (D) “Subsequent Placement” means the offer, sale, grant of any option
to purchase, or other disposition by the Company of any of its or the
Subsidiaries’ Capital Stock or Capital Stock equivalents, including any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents.
     (2) The Company will not, directly or indirectly, effect any Subsequent
Placement during the period commencing with the date of this Agreement and
ending on the eighteenth (18th) month anniversary of the Closing Date (the
“Participation Period”), unless the Company shall have first complied with this
Section 2(c)(xlvii)(2).
          (A) In the event the Company desires to effect any Subsequent
Placement during the Participation Period, the Company shall deliver to each
Participating Investor, provided that such Participating Investor, together with
its Affiliates, holds 2015 Notes issued to such Participating Investor at,
contemporaneously with or from time to time after, the Closing, in each case
pursuant to this Agreement or an Other Agreement, in an aggregate principal
amount representing at least thirty five percent (35%) of the principal amount
of the 2015 Notes issued to such Participating Investor at, contemporaneously
with or from time to time after, the Closing, in each case pursuant to this
Agreement or an Other Agreement (the “Minimum Securities”), an initial written
notice regarding a potential Subsequent Placement that does not contain any
material non-public information with respect to the Company or any of the
Subsidiaries (other than the possibility of a Subsequent Placement, to the
extent information regarding such potential Subsequent Placement is material)
(an “Initial Notice”), and, if within three Business Days after receipt of such
Initial Notice such Participating Investor agrees in writing (together with a
representation that such Participating Investor, together with its Affiliates,
holds the Minimum Securities) to accept material non-public information
regarding such potential Subsequent Placement and execute and deliver a
confidentiality agreement in the form attached hereto as Schedule I, the Company
shall deliver to such Participating Investor an
Exchange Agreement, Page 26

 



--------------------------------------------------------------------------------



 



irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall
(i) identify and describe the Offered Securities; (ii) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged; and
(iii) offer to issue and sell to or exchange with such Participating Investors
in the aggregate up to thirty five percent (35%) of the Offered Securities,
allocated pro rata among such Participating Investors based on the Participating
Investors’ relative Participation Amounts (any Participating Investor’s pro rata
portion thereof, including the pro rata portion of the Investor, being referred
to as such Participating Investor’s “Basic Amount”). If any Participating
Investors subscribe for less than their Basic Amount, then the Company shall
give the Participating Investors who subscribed for their Basic Amount written
notice of such excess Offered Securities (a “Supplemental Offer Notice”) and
allow each Participating Investor who elected to purchase its Basic Amount the
opportunity to purchase the excess Offered Securities (the “Undersubscription
Amount”). Notwithstanding anything herein to the contrary, if a Participating
Investor has delivered a written notice to the Chief Executive Officer or Chief
Financial Officer of the Company (an “Information Notice”) that it does not
desire to receive any Initial Notices or Offer Notices pursuant to this
Section 2(c)(xlvii)(2)(A), or otherwise receive information regarding any
potential Subsequent Placements, then, after the Company’s actual receipt
(notwithstanding the provisions for deemed receipt in Section 6(m)) of such
Information Notice, the Company shall not be obligated pursuant to this
Section 2(c)(xlvii)(2)(A) to, and the Company shall not, deliver to such
Participating Investor any Initial Notices or Offer Notices, or any other
non-public information with respect to any Subsequent Placement, unless and
until the Company has actually received (notwithstanding the provisions for
deemed receipt in Section 6(m)) from such Participating Investor a subsequent
notice revoking its Information Notice (a “Revocation Notice”). Accordingly, in
the event a Participating Investor delivers to the Company an Information
Notice, during the period commencing with the date on which such Information
Notice has been received by the Company and ending on the date on which a
Revocation Notice revoking such Information Notice is received by the Company,
such Participating Investor shall not have any rights pursuant to this
Section 2(c)(xlvii)(2) to participate in a Subsequent Placement.
          (B) To accept an Offer, in whole or in part, such Participating
Investor must deliver a written notice (the “Notice of Acceptance”) to the
Company prior to the end of the fifth (5th) Business Day after such
Participating Investor’s receipt of the Offer Notice or the end of the fifth
(5th) Business Day after such Participating Investor’s receipt of any
Supplemental Offer Notice, as applicable (such periods, in
Exchange Agreement, Page 27

 



--------------------------------------------------------------------------------



 



the aggregate, the “Offer Period”), setting forth the portion of such
Participating Investor’s Basic Amount that such Participating Investor elects to
purchase and, if such Participating Investor shall elect to purchase all of its
Basic Amount, the Undersubscription Amount, if any, that such Participating
Investor elects to purchase; provided, however, that if the Undersubscription
Amount subscribed for exceeds the difference between the total of all the Basic
Amounts permitted to be subscribed for and the Basic Amounts subscribed for (the
“Available Undersubscription Amount”), then each Participating Investor that has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Participating Investor bears to the total Basic Amounts of all
Participating Investors that have subscribed for Undersubscription Amounts,
subject to rounding by the Company to the extent it deems reasonably necessary.
The Basic Amounts and the Undersubscription Amounts that the Participating
Investors are entitled to purchase shall be, in the aggregate, the “Subscribed
Securities” (subject to adjustment pursuant to Section 2(c)(xlvii)(2)(D) of this
Agreement). Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to the Participating Investors a new Offer
Notice and the Offer Period with respect to such Offer Notice shall expire on
the fifth (5th) Business Day after such Participating Investor’s receipt of such
new Offer Notice.
          (C) The Company shall have forty-five (45) Business Days from the
expiration of the Offer Period above (i) to offer, issue, sell or exchange all
or a portion of the Offered Securities, less the Subscribed Securities (the
“Subsequent Placement Securities”), pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only upon terms and conditions (including
unit prices and interest rates) that are not more favorable to the acquiring
Person or Persons or less favorable to the Company than those set forth in the
Offer Notice, (ii) if and to the extent the Subsequent Placement and the
execution of any Subsequent Placement Agreement constitutes material information
with respect to the Company, to file with the SEC a Current Report on Form 8-K
in the time period required under the Exchange Act, which shall contain all such
information and exhibits thereto as are required by the Exchange Act, and to
issue any press release the Company may choose to issue regarding such
transaction and (iii) if the Form 8-K described in Section 2(c)(xlvii)(2)(C)(ii)
above is not filed, to confirm in writing to the Investor that neither the
Company, nor any of the Subsidiaries nor any of their respective officers,
directors, employees or agents has provided the Investor or its agents or
counsel with any information that constitutes material, non-public information.
Exchange Agreement, Page 28

 



--------------------------------------------------------------------------------



 



          (D) In the event the Company shall determine to issue, sell or
exchange less than all of the Subsequent Placement Securities (any such sale to
be in the manner and on the terms specified in Section 2(c)(xlvii)(2)(C) above),
then the Company shall, not less than two (2) Business Days prior to the
consummation of such issuance, sale or exchange, so notify each Participating
Investor, and each Participating Investor may, at its sole option and in its
sole discretion at any time prior to the consummation of such issuance, sale or
exchange, notify the Company of its election to reduce the number or amount of
the Offered Securities specified in its Notice of Acceptance to an amount that
shall be not less than the number or amount of the Offered Securities that such
Participating Investor elected to purchase pursuant to Section 2(c)(xlvii)(2)(B)
above multiplied by a fraction, (i) the numerator of which shall be the number
or amount of Subsequent Placement Securities the Company actually determined to
issue, sell or exchange, plus the number or amount of Subscribed Securities to
be issued or sold pursuant to Section 2(c)(xlvii)(2)(C) above (prior to any
reduction pursuant to this Section 2(c)(xlvii)(2)(D)), and (ii) the denominator
of which shall be the original amount of the Offered Securities. In the event
that the Investor so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, such reduced number shall thereafter
constitute such Participating Investor’s Subscribed Securities.
          (E) Upon the closing of the issuance, sale or exchange of all or less
than all of the Subsequent Placement Securities, each Participating Investor
shall acquire from the Company, and the Company shall issue to each
Participating Investor, such Participating Investor’s Subscribed Securities. The
purchase by each Participating Investor of any Offered Securities is subject in
all cases to the preparation, execution and delivery by the Company and such
Participating Investor of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to such Participating
Investor and its advisors.
          (F) Notwithstanding anything to the contrary contained herein, if the
Company does not consummate the closing of the Subsequent Placement within
forty-five (45) Business Days of the expiration of the Offer Period, then the
offer to, and any acceptance by, the Participating Investors pursuant to this
Section 2(c)(xlvii) shall be deemed null and void, and the Company shall not
issue or sell any of the Offered Securities until such securities have again
been offered to the Participating Investors in accordance with
Section 2(c)(xlvii)(2)(A) above. Further, if the Company shall determine to
issue, sell or
Exchange Agreement, Page 29

 



--------------------------------------------------------------------------------



 



exchange less than all of the Subsequent Placement Securities pursuant to
Section 2(c)(xlvii)(2)(D) above, then until such securities have again been
offered to the Participating Investors in accordance with Section
2(c)(xlvii)(2)(A) above, the Company shall not issue, sell or exchange any of
the Offered Securities that it so determined not to issue, sell or exchange, or
any of the Subscribed Securities that any Participating Investor determined not
to purchase pursuant to Section 2(c)(xlvii)(2)(D) above and Section 2(c)(xlvii)
of each of the Other Agreements. Notwithstanding anything to the contrary in
this Section 2(c)(xlvii) and unless otherwise agreed to by the Participating
Investors, not later than the forty-fifth (45th) Business Day following delivery
to the Participating Investors of the Offer Notice, the Company shall either
(i) confirm in writing to the Participating Investors that the Subsequent
Placement has been abandoned, (ii) make such public disclosures as are required
such that the Participating Investors will not be in possession of material
non-public information relating to such Subsequent Placement or (iii) confirm in
writing that neither the Company, nor any of the Subsidiaries nor any of their
respective officers, directors, employees or agents has provided the
Participating Investors or their agents or counsel with any information that
constitutes material, non-public information. If by the forty-fifth (45th)
Business Day following delivery of an Offer Notice no public disclosure
regarding the Subsequent Placement has been made, and no notice regarding the
abandonment of such transaction has been received by the Participating
Investors, then such Subsequent Placement shall be, and shall be deemed to have
been, abandoned and the Participating Investors shall not be deemed to be in
possession of any material, non-public information with respect to the Company,
and the Company shall not issue or sell any of the Offered Securities until such
securities have again been offered to the Participating Investors in accordance
with Section 2(c)(xlvii)(2)(A) above. The Company shall not be permitted to
deliver more than one Initial Notice or Offer Notice to the Participating
Investors in any ninety (90) day period.
          (G) The Company and the Participating Investors agree that, if any
Participating Investor elects to participate in an Offer, neither the Subsequent
Placement Agreement with respect to such Offer nor any other transaction
documents related thereto (collectively, the “Subsequent Placement Documents”)
shall include any term or provisions not otherwise required by law requiring any
Participating Investor to agree to any restrictions in trading as to any
securities of the Company owned by such Participating Investor prior to such
Subsequent Placement.
     The restrictions contained in this Section 2(c)(xlvii)(2) shall not apply
in connection with (1) any Subsequent Placement during the six-month period
immediately following the Closing Date if such Subsequent Placement (a) would be
integrated with the Exchange for purposes of the Securities Act or any
applicable shareholder approval provisions, including under the rules and
regulations of the Principal Market or any exchange or automated quotation
system on which any of the securities of the Company are listed or designated,
and (b) does not involve more than $2,500,000 of the Company’s securities, or
(2) the offer, sale, grant of any option to purchase or other disposition of any
Excluded Securities. As used herein, (x) “Excluded Securities” means any Capital
Stock or Capital Stock equivalents of the Company or any of the Subsidiaries
issued
Exchange Agreement, Page 30

 



--------------------------------------------------------------------------------



 



or issuable: (A) in connection with any Approved Share Plan; (B) in connection
with any stock split, stock dividend, recapitalization or similar transaction by
the Company for which adjustment is made pursuant the Existing Indenture or the
Exchanged Indenture; (C) upon conversion of the 2011 Notes, the 2015 Notes or
the Preferred Stock; (D) in the transactions contemplated by this Agreement or
any Other Agreement; (E) pursuant to a bona fide firm commitment underwritten
public offering with a nationally recognized underwriter; (F) in connection with
mergers, acquisitions, strategic business partnerships or joint ventures, in
each case with non-Affiliated third parties and otherwise on an arm’s-length
basis, the primary purpose of which, in the reasonable judgment of the Company’s
Board of Directors, is not to raise additional capital; and (G) upon conversion
of any Options or Convertible Securities which are outstanding on the day
immediately preceding the date of this Agreement as described in
Section 2(c)(vii) hereof, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Closing Date;
and (y) “Approved Share Plan” means any employee benefit plan which has been
approved by the Company’s Board of Directors and shareholders of the Company,
pursuant to which the Company’s securities may be issued to any employee,
officer or director for services provided to the Company.
     (xlviii) Public Information.
     (1) At any time during the period commencing on the Closing Date and ending
at such time that all of the Securities can be sold either pursuant to a
registration statement, or if a registration statement is not available for the
resale of all of the Securities, may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144 other than any restrictions on
sale imposed to the extent that the holder is an affiliate of the Company, if
the Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, the Company
agrees to pay to each such holder, as liquidated damages and not as a penalty,
an amount in cash equal to three-fourths of one percent (0.75%) of the sum of
the aggregate principal amount of Investor 2015 Notes then held by such holder,
the aggregate stated value of the Investor Preferred Shares then held by such
holder, and the value of any shares of Common Stock then held by such holder
that were issued upon conversion of the Investor 2015 Notes and/or Investor
Preferred Shares determined based on the price at which they were acquired upon
conversion (subject to adjustment for subsequent stock splits, stock dividends,
stock combinations and similar events), on every thirtieth day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
public information is no longer required pursuant to Rule 144. The liquidated
damages payments to which a holder shall be entitled pursuant to this
Section 2(c)(xlviii) are referred to herein as “Public Information Failure
Payments.” Public Information Failure Payments shall be paid on the earlier of
(a) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (b) the third (3rd) Business Day after the
event or failure
Exchange Agreement, Page 31

 



--------------------------------------------------------------------------------



 



giving rise to the Public Information Failure Payments is cured. In the event
the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of to three-fourths of one percent (0.75%) per month (prorated for partial
months) until paid in full. The rate of accrual of the Public Information
Failure Payments with respect to any period shall not exceed the rate provided
for in this Section 2(c)(xlviii)(1) notwithstanding the occurrence of multiple
concurrent Public Information Failures.
     (2) Notwithstanding the foregoing, the parties agree that the sole damages
payable for a Public Information Failure with respect to which liquidated
damages are expressly provided shall be such liquidated damages. The parties
hereto agree that the liquidated damages provided for in this
Section 2(c)(xlviii) constitute a reasonable estimate of the damages that may be
incurred by any such holder by reason of a Public Information Failure in
accordance with the provisions hereof.

  3.   CONDITIONS TO THE COMPANY’S OBLIGATIONS HEREUNDER

     The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:
          (a) The Investor shall have duly executed and delivered to the Company
this Agreement and each of the Investor Transaction Documents.
          (b) The Investor shall have delivered to the Company (in accordance
with the method set forth in the next sentence), pursuant to the Existing
Indenture and this Agreement, the Investor Exchanged 2011 Notes being exchanged
at the Closing, free and clear of all Liens other than restrictions on transfer
under applicable federal and state securities laws. The Investor Exchanged 2011
Notes shall have been delivered by the DTC participant that holds the Investor
Exchanged 2011 Notes by submitting a DWAC withdrawal in the aggregate amount of
the Investor Exchanged 2011 Notes.
               The DTC participant that holds the Investor Exchanged 2011 Notes
shall have submitted a DWAC deposit in the aggregate amount of the Investor
Exchanged 2011 Notes.
          (c) The representations and warranties of the Investor set forth
herein shall be true and correct in all respects as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date only), and the Investor shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement and the other Transaction Documents to be
performed, satisfied or complied with by the Investor at or prior to the Closing
Date. The Company shall have received a certificate, executed by an authorized
representative of the Investor, dated as of the Closing Date, to the foregoing
effect in the form attached hereto as Exhibit F.
Exchange Agreement, Page 32

 



--------------------------------------------------------------------------------



 



          (d) The Investor shall have delivered to the Company either (i) a
Notice of Nonrecognition Transfer (substantially in the form attached as
Exhibit E-1), (ii) a Certificate of Non-Foreign Status (substantially in the
form attached as Exhibit E-2), or (iii) a Certification of Non-USRPI Status
(substantially in the form attached as Exhibit E-3).
          (e) The Investor shall have delivered to the Company either Internal
Revenue Service Form W-8BEN, Form W-8IMY, Form W-8ECI or Form W-9, as
applicable.
     4. CONDITIONS TO THE INVESTOR’S OBLIGATIONS HEREUNDER The obligations of
the Investor to the Company hereunder are subject to the satisfaction of each of
the following conditions, provided that these conditions are for the Investor’s
sole benefit and may be waived by the Investor at any time in its sole
discretion by providing the Company with prior written notice thereof:
          (a) The Company shall have duly executed and delivered to the Investor
this Agreement and each of the other Transaction Documents (excluding the Other
Agreements and the 2015 Notes (which 2015 Notes shall have been delivered to the
Trustee)).
          (b) The Company shall have duly executed and delivered to the Trustee
the Exchanged Indenture and the Investor 2015 Notes at the Closing in accordance
with Section 1(b) of this Agreement.
          (c) The Trustee shall have executed and delivered the Exchanged
Indenture, and the Investor shall have received a copy thereof, duly executed
and delivered by the Trustee and the Company.
          (d) The Trustee shall have executed and authenticated the Investor
2015 Notes.
          (e) The Company shall have delivered the Interest Amount to the
Investor by wire transfer, in U.S. dollars and immediately available funds, in
accordance with wire instructions delivered by the Investor to the Company on or
prior to the Closing Date.
          (f) Other Investors holding at least $60,000,000 in aggregate
principal amount of Exchanged 2011 Notes (including the aggregate principal
amount of the Investor Exchanged 2011 Notes) shall have (i) executed and
delivered to the Company the Other Agreements with respect to such Other
Exchanges, (ii) satisfied or waived all conditions to the closings contemplated
by such Other Agreements and (iii) surrendered to the Company such Exchanged
2011 Notes being exchanged pursuant to such Other Agreements, and the
transactions contemplated by such Other Agreements, including the exchange of
such Exchanged 2011 Notes held by such Other Investors for the 2015 Notes of the
Other Investors shall be consummated contemporaneously with the Closing.
          (g) The Company shall have filed the Preferred C of D with the
Secretary of State of the State of Nevada and delivered to the Investor a copy
of the Preferred C of D certified by the Secretary of State of the State of
Nevada.

Exchange Agreement, Page 33



--------------------------------------------------------------------------------



 



          (h) The Investor shall have received (i) the opinion of Vinson &
Elkins LLP, counsel to the Company, dated as of the Closing Date, in
substantially the form agreed to on the date hereof and (ii) the opinion of Dill
Dill Carr Stonbraker & Hutchings, PC, counsel to the Company, dated as of the
Closing Date, in substantially the form agreed to on the date hereof.
          (i) The Company shall have delivered to the Investor a certificate in
the form attached hereto as Exhibit G, executed by the Secretary of the Company
and dated as of the Closing Date, as to (i) the resolutions relating to this
Agreement and the transactions contemplated hereby, as adopted by the Company’s
Board of Directors, (ii) the Articles of Incorporation and (iii) the Bylaws, in
the case of clause (ii) and (iii), each as in effect at the Closing.
          (j) The representations and warranties of the Company set forth herein
shall be true and correct in all respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date only) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement and the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Investor shall have received a certificate, executed by the Chief Executive
Officer or Chief Financial Officer of the Company, dated as of the Closing Date,
to the foregoing effect in the form attached hereto as Exhibit H.
          (k) The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the transactions
contemplated hereby (other than the Required Approvals described in clause
(i) of the definition of Required Approvals and, solely for purposes of the
issuance of an aggregate number of shares of Common Stock issuable upon
conversion of the 2015 Notes, upon conversion of any Preferred Stock issued or
issuable upon conversion of, or as payment on, the 2015 Notes in excess of the
Exchange Cap, the Shareholder Approval), and all such consents and approvals
shall be in full force and effect.
          (l) The Common Stock (1) shall be designated for quotation or listed
on the Principal Market and (2) shall not have been suspended, as of the Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor, except as set forth in the Company’s filings with the SEC, shall suspension
by the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by the Company’s
failing to maintain the minimum listing maintenance requirements of the
Principal Market.
          (m) Each Other Investor shall have delivered to the Company (i) a
Notice of Nonrecognition Transfer (substantially in the form attached as
Exhibit E-1), (ii) a Certificate of Non-Foreign Status (substantially in the
form attached as Exhibit E-2), or (iii) a Certification of Non-USRPI Status
(substantially in the form attached as Exhibit E-3).
          (n) The Company shall have delivered to the Investor such other
documents relating to the Exchange as the Investor or its counsel may reasonably
request.

Exchange Agreement, Page 34



--------------------------------------------------------------------------------



 



     5. TERMINATION
          (a) In the event the Closing does not occur by the third Business Day
after the Effective Date, or such other date as is mutually agreed to by the
Company, the Investor and each other Participating Investor who executed an
Other Agreement on the date of this Agreement, due to the Company’s or the
Investor’s failure to satisfy the conditions set forth in Sections 3 or 4 (and
the non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, if this Agreement
is terminated pursuant to this Section 5, the Company shall remain obligated to
pay (i) the reasonable legal fees of Katten Muchin Rosenman, LLP, as counsel to
each of CNH CA Master Account, L.P. and AQR Absolute Return Master Account,
L.P., (ii) up to $20,000 in reasonable legal fees of Schulte Roth & Zabel LLP,
as counsel to Kings Road Holdings XIII Ltd, and (iii) up to $20,000 in
reasonable legal fees of Akin Gump Strauss Hauer & Feld LLP, as counsel to QVT
Associates GP LLC, in each case in accordance with Section 6(s). Any such
termination of this Agreement shall not affect the effectiveness of the Existing
Purchase Agreement, the Investor Exchanged 2011 Notes, the Existing Indenture or
any other Existing 2011 Notes Documents, each of which shall continue in full
force and effect in accordance with its terms.
     6. MISCELLANEOUS
          (a) Defined Terms in Exchanged Indenture. For purposes of this
Agreement, all references to defined terms as defined in the Exchanged Indenture
are only to the Exchanged Indenture in the form attached hereto as Exhibit C.
          (b) Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the first (1st) Business Day following
the Closing Date, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated hereby in the form required by the
Exchange Act and attaching the material Transaction Documents that have not
previously been filed with the SEC by the Company (including the form of this
Agreement and the Other Agreements, the form of the Exchanged Indenture and the
form of the 2015 Notes) as exhibits to such filing (including all attachments,
the “8-K Filing”). The Company represents, warrants and covenants to the
Investor that, from and after the filing of the 8-K Filing with the SEC, the
Investor (except as set forth in this Section 6(b) or as expressly permitted by
Section 2(c)(xlvii)) shall not be in possession of any material, non-public
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. Except as expressly permitted by Section 2(c)(xlvii), the
Company shall not, and shall cause each of the Subsidiaries and its and each of
their respective officers, directors, employees and agents, not to, provide the
Investor with any material, non-public information regarding the Company or any
of the Subsidiaries from and after the 8-K Filing with the SEC without the
express written consent of the Investor. In the event of a breach of the
foregoing covenant by the Company, any of the Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, the Investor shall
have the right to make a public disclosure in the form of a press release,
public advertisement or otherwise, of such material nonpublic information
without the prior approval by the Company,

Exchange Agreement, Page 35



--------------------------------------------------------------------------------



 



the Subsidiaries, or any of its or their respective officers, directors,
employees or agents; provided, however, that the Investor may only exercise this
right if the Investor provides the Company with written notice at least 24 hours
in advance of the Investor’s disclosure, thereby providing the Company with the
opportunity to make the disclosure itself. The Investor shall not have any
liability to the Company, any of the Subsidiaries or any of its or their
respective officers, directors, employees, shareholders or agents for any such
disclosure. Notwithstanding anything to the contrary herein, in the event that
the Company believes that a notice or communication to the Investor contains
material, nonpublic information relating to the Company or any of the
Subsidiaries, the Company shall so indicate to the Investor contemporaneously
with delivery of such notice or communication, and such indication shall provide
the Investor the means to refuse to receive such notice or communication; and in
the absence of any such indication, the holders of the Securities shall be
allowed to presume that all matters relating to such notice or communication do
not constitute material, nonpublic information relating to the Company or any of
the Subsidiaries. Upon receipt or delivery by the Company or any of the
Subsidiaries of any notice in accordance with the terms of the Transaction
Documents, unless the Company has in good faith determined that the matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or the Subsidiaries, the Company shall within one
Business Day after any such receipt or delivery publicly disclose such material,
nonpublic information. Subject to the foregoing, the Company shall not, and
shall cause each of the Subsidiaries and its and their respective officers,
directors, employees and Affiliates not to, and the Investor shall not, and
shall cause each of its officers, directors, employees and Affiliates not to,
issue any press releases or any other public statements with respect to, or
otherwise publicly disclose, the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Investor, to make any press release or other public disclosure with respect to
such transactions (A) in substantial conformity with the 8-K Filing and
contemporaneously with, or subsequent to, the filing thereof with the SEC and
(B) as is required by applicable law and regulations including the rules and
regulations of the Principal Market (provided that in the case of clause (A) the
Investor shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Investor, neither the Company nor any of the Subsidiaries
nor any of their representative officers, directors, employees or Affiliates
shall disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law, regulation or the
Principal Market. Notwithstanding anything herein to the contrary, the Company
shall not, and shall cause each of the Subsidiaries and its and their respective
officers, directors, employees and Affiliates not to, and the Investor shall
not, and shall cause its officers, directors, employees and Affiliates not to,
issue any press releases or any other public statements with respect to, or
otherwise publicly disclose, the transactions contemplated hereby prior to the
Closing Date unless required by applicable laws and regulations or by the
Principal Market.
          (c) Blue Sky; Form D. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Investor promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Investor at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States. The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing

Exchange Agreement, Page 36



--------------------------------------------------------------------------------



 



Date; provided that the Company shall not be required to file a general consent
to service of process in any jurisdiction or to qualify as a foreign corporation
in any jurisdiction in which is not so qualified.
          (d) Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (e) Closing Sets. As soon as is reasonably practicable after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to the
Investor executed copies of this Agreement and any other document required to be
delivered to any party pursuant to Sections 3, 4 or 6 of this Agreement or
pursuant to any Other Agreement.
          (f) Counterparts. This Agreement and any amendments hereto may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that all parties need not sign the same counterpart. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. At the request of
any party each other party shall promptly re-execute an original form of this
Agreement or any amendment hereto and deliver the same to the other party. No
party hereto shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment hereto or the fact that such signature was transmitted or communicated
through the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file as a defense to the formation or enforceability of a contract, and
each party hereto forever waives any such defense.

Exchange Agreement, Page 37



--------------------------------------------------------------------------------



 



          (g) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
          (h) Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
          (i) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and, to the extent provided in Section 6(p) hereof, each Indemnified
Person, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
          (j) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
          (k) No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
          (l) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns, including any purchasers of the Securities. Except after the
Closing in connection with the occurrence of an event set forth in clause
(ii) of the definition of “Change of Control” under the Exchanged Indenture, the
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may not assign
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the Company. Any assignment or transfer in violation of this
Section 6(l) shall be void.
          (m) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) one (1) Business Day after deposit
with an overnight courier service, or (iv) if the delivery methods set forth in
(i), (ii) and (iii) above are

Exchange Agreement, Page 38



--------------------------------------------------------------------------------



 



unavailable, upon the reasonable determination of the party making delivery of
such notice, consent, waiver or other communication, when another method of
delivery that is reasonably likely to result in the delivery of such notice,
consent, waiver or other communication to the party meant to receive the same is
used, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:
          If to the Company:
Gasco Energy, Inc.
8 Inverness Drive East, Suite 100
Englewood, CO 80112
Telephone: (303) 483-0044
Facsimile: (303) 483-0011
Attention: President
          with a copy (for informational purposes only) to:
Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, NY 10103-0040
Telephone: 212.237.0251
Facsimile: 917.849.5317
Attention: Caroline Blitzer
          If to an Investor, to its address and facsimile number set forth on
the Schedule of Investors, with copies to the Investor’s legal representatives
as set forth on the Schedule of Investors, or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission, (C) provided by an overnight
courier service or (D) given by the recipient of such notice, consent, waiver or
other communication or provided by the method of delivery used if the delivery
methods in (i), (ii) and (iii) above are unavailable, shall be rebuttable
evidence of personal or other service, receipt by facsimile or deposit with an
overnight courier service, or other receipt by another method of delivery used
in accordance with clause (i), (ii), (iii) or (iv) above, respectively.
          (n) Remedies. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Investor. The Company
therefore agrees that the Investor shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

Exchange Agreement, Page 39



--------------------------------------------------------------------------------



 



          (o) Survival. The representations and warranties of the Company and
the Investor contained in Section 2 of this Agreement and the agreements and
covenants set forth in Sections 2 and 6 of this Agreement shall survive the
Closing and delivery and conversion of the Securities, as applicable.
          (p) Indemnification.
     (i) In consideration of the Investor’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Investor and all
of its shareholders, partners, members, managers, other equityholders, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including those retained in connection
with the transactions contemplated by this Agreement) (each an “Investor
Indemnitee” and, collectively, the “Investor Indemnitees”), as incurred, from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Investor Indemnified Liabilities”),
incurred by any Investor Indemnitee as a result of, or arising out of, or
relating to (i) any failure of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby to be true and correct as of the date
hereof or as of the Closing Date (except to the extent any such representation
or warranty speaks to an earlier date, in which case, any failure of such
representation or warranty to be true and correct as of such earlier date);
(ii) any breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any cause of action, suit or
claim brought or made against an Investor Indemnitee by a third party (including
for these purposes a derivative action brought on behalf of the Company) and
arising out of or resulting from (x) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (y) any disclosure made by the Investor
pursuant to Section 6(b) of this Agreement, or (z) the status of the Investor or
holder of the Securities as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Investor Indemnified Liabilities which is permissible under
applicable law.
     (ii) The Investor agrees to indemnify and hold harmless the Company, its
directors, its officers and each Person who controls the Company within the
meaning of Section 15 of the Securities Act and Section 20 of the

Exchange Agreement, Page 40



--------------------------------------------------------------------------------



 



Exchange Act (each a “Company Indemnitee” and, collectively, the “Company
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith, and including reasonable attorneys’ fees and disbursements
(the “Company Indemnified Liabilities”), incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (i) any breach of the agreements or
covenants of the Investor set forth in the last sentence of Section 2(a)(xiii)
of this Agreement or (ii) any failure of any representation or warranty made by
the Investor in Section 2(a)(xv) of this Agreement or in a certificate delivered
by the Investor substantially in the form of Exhibit E-3 to be true and correct
as of the date hereof or as of the Closing Date. To the extent that the
foregoing undertaking by the Investor may be unenforceable for any reason, the
Investor shall make the maximum contribution to the payment and satisfaction of
each of the Company Indemnified Liabilities which is permissible under
applicable law. Notwithstanding anything herein to the contrary, the Investor
shall not be required or have any obligation to indemnify the Company
Indemnitees, or make any contribution to the payment and satisfaction of the
Company Indemnified Liabilities, under this Section 6(p) in an aggregate amount
in excess of the principal amount of the Investor 2015 Notes issued to the
Investor under this Agreement less any other amounts that the Investor has been
required to pay with respect to any Company Indemnified Liabilities.
     (iii) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnity may be sought pursuant to Section
6(p)(i) or Section 6(p)(ii) hereof, such Person (an “Indemnified Person”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Person”) in writing, and the Indemnifying Person, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. The failure to deliver
written notice to the Indemnifying Person within a reasonable time of the
commencement of any such action shall not relieve such Indemnifying Person of
any liability to any Indemnified Person under this Section 6(p), except to the
extent that the Indemnifying Person is prejudiced in its ability to defend such
action; provided that, in any event, the omission so to deliver written notice
to the Indemnifying Person shall not relieve the Indemnifying Person of any
liability that it may have to any Indemnified Person otherwise than under this
Section 6(p). In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless (A) the Indemnifying Person
and the Indemnified Person shall have mutually agreed to the contrary, (B) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person or (C) the named parties in
any such proceeding (including

Exchange Agreement, Page 41



--------------------------------------------------------------------------------



 



any impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Indemnifying Person shall not, in connection with any one
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for the Investor and
its shareholders, partners, members, managers, other equity holders, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives shall be designated in writing by the
Investor, and any such separate firm for the Company, its directors, its
officers and such control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested an
Indemnifying Person to reimburse the Indemnified Person for fees and expenses of
counsel as contemplated by the third sentence of this Section 6(p)(iii), the
Indemnifying Person agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (X) such settlement is
entered into more than 30 days after receipt by such Indemnifying Person of the
aforesaid request and (Y) such Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.
     (iv) The remedies provided for in this Section 6(p) are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity.
     (v) The indemnity and contribution agreements contained in this Section
6(p) and the representations and warranties of the Company and the Investor,
respectively, set forth in this Agreement shall remain operative and in full
force and effect regardless of (A) any termination of this Agreement, (B) any
investigation made by or on behalf of the Investor or any Person controlling the
Investor or by or on behalf of the Company, its officers or directors or any
other Person controlling the Company and (C) acceptance of and payment for any
of the Securities.

Exchange Agreement, Page 42



--------------------------------------------------------------------------------



 



          (q) Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
respective Affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the Investor 2015 Notes and the
other Transaction Documents contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought; provided, however, notwithstanding any provision herein
to the contrary, at any time after the Closing Date, this Agreement shall be
automatically amended, without any action of or consent by the Investor, to
conform the terms of this Agreement to the terms of the Other Agreements upon
their amendment by parties thereto holding in the aggregate at least a majority
of the then outstanding aggregate principal amount of the 2015 Notes. The
Company shall promptly provide written notice to the Investor of any such
amendment. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement or the
Other Agreements unless the same consideration also is offered to all of the
parties to this Agreement and the Other Agreements. Following the Closing Date,
neither the Company nor the Investor shall have any obligations to the other,
nor shall the Company or the Investor have any rights against the other, under
the Existing Purchase Agreement, the Existing Indenture, the Investor Exchanged
2011 Notes or any of the other Existing 2011 Notes Documents.
          (r) Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under this Agreement or any other Transaction
Document are several and not joint with the obligations of any Other Investor,
and the Investor shall not be responsible in any way for the performance of the
obligations of any Other Investor under any Transaction Document. Nothing
contained herein or in any other Transaction Document, and no action taken by
the Investor pursuant hereto or by any Other Investor pursuant to any Other
Agreement, shall be deemed to constitute the Investor and the Other Investors as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and the Other Investors are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document
and the Company acknowledges that the Participating Investors are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document. The Company
and the Investor confirm that the Investor has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Investor shall be entitled to independently protect
and enforce its rights, including the rights arising out of this Agreement or
out of any other Transaction Document, and it shall not be necessary for any
Other Investor to be joined as an additional party in any proceeding for such
purpose.
          (s) Fees and Expenses. Each party shall be responsible for its own
fees and expenses incurred in connection with this Agreement. The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by the Investor or
its Affiliates) relating to or arising out of the transactions contemplated
hereby. Notwithstanding the foregoing, the Company shall pay on the

Exchange Agreement, Page 43



--------------------------------------------------------------------------------



 



earlier of the Closing Date and the first (1st) Business Day following any
termination of this Agreement pursuant to Section 5 hereof, (1) the reasonable
legal fees of Katten Muchin Rosenman LLP, as counsel to each of CNH CA Master
Account, L.P. and AQR Absolute Return Master Account, L.P., (2) up to $20,000 in
reasonable legal fees of Schulte Roth & Zabel LLP, as counsel to Kings Road
Holdings XIII Ltd, and (3) up to $20,000 in reasonable legal fees of Akin Gump
Strauss Hauer & Feld LLP, as counsel to QVT Associates GP LLC, in each case
relating to the transactions contemplated hereby and by the other Transaction
Documents.
          (t) Interpretive Matters. Unless the context otherwise requires,
(i) all references to Sections, Schedules, Appendices or Exhibits are to
Sections, Schedules, Appendices or Exhibits contained in or attached to this
Agreement, (b) each accounting term not otherwise defined in this Agreement has
the meaning assigned to it in accordance with GAAP, (c) words in the singular or
plural include the singular and plural and pronouns stated in either the
masculine, the feminine or neuter gender shall include the masculine, feminine
and neuter, (d) the words “hereof,” “herein” and words of similar effect shall
reference this Agreement in its entirety, and (e) the use of the word
“including” in this Agreement shall be by way of example rather than limitation.
          (u) Other Definitions. The terms that follow, when used in this
Agreement, shall have the meanings indicated.
          “Affiliate” unless otherwise indicated shall have the meaning ascribed
to it in Rule 144.
          “Business Day” shall mean any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
          “Capital Stock” of any corporation means any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) stock issued by that
corporation.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.
          “Indebtedness” of a Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all capital lease

Exchange Agreement, Page 44



--------------------------------------------------------------------------------



 



obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, whether or not filed, recorded or otherwise perfected under
applicable law, including any option or other agreement to sell or give a
security interest in any such asset, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Material Adverse Effect” means a material adverse effect on (i) the
operations, business assets, property assets, condition (financial or
otherwise), shareholders’ equity or results of operations of the Company and the
Subsidiaries, taken as a whole or (ii) the performance of the Company of its
obligations under this Agreement, the Exchanged Indenture, the Investor 2015
Notes and the other Transaction Documents or the consummation of any of the
transactions contemplated hereby or thereby.
          “Most Recent Balance Sheet” means the Company’s consolidated balance
sheet as of March 31, 2010, as included in the Company’s Quarterly Report on
Form 10-Q for the period then ended, as filed with the SEC on May 4, 2010.
          “Other Exchanges” means the exchange by the Other Investors and the
Company of the Exchanged 2011 Notes for the 2015 Notes pursuant to the Other
Agreements.
          “Other Investor Exchanged Conversion Shares” means, collectively, the
(i) shares of Common Stock, and (ii) shares of Preferred Stock, in each case
issued and issuable upon conversion of the 2015 Notes other than the Investor
2015 Notes, all pursuant to, and in accordance with the terms and conditions of,
the Exchanged Indenture.
          “Other Investor Preferred Conversion Shares” means, collectively, the
shares of Common Stock issued and issuable upon conversion of the Other Investor
Preferred Shares, in each case pursuant to, and in accordance with the terms and
conditions of, the Preferred C of D.
          “Other Investor Preferred Shares” means the shares of Preferred Stock
issued and issuable upon conversion of, or as payment on, the 2015 Notes other
than the Investor 2015 Notes, pursuant to, and in accordance with the terms and
conditions of, the Exchanged Indenture.
          “Participation Amount” of any Participating Investor means, the
principal amount of the 2015 Notes issued to such Participating Investor at, or
contemporaneously with, the Closing, as contemplated hereby or by any of the
Other Agreements, as applicable; or, if the

Exchange Agreement, Page 45



--------------------------------------------------------------------------------



 



Company has consented to an assignment pursuant to Section 6(l), the principal
amount held by the Participating Investor (or transferee, as applicable)
immediately after such assignment.
          “Permitted Lien” means (i) Liens permitted under the Credit Agreement
(other than Section 7.02(h) thereof), as in effect on the date of the Exchanged
Indenture, without amendment or modification thereafter, (ii) Liens securing
Indebtedness permitted under the Credit Agreement (other than pursuant to
Section 7.01(j) thereof), as in effect on the date of the Exchanged Indenture,
without amendment or modification thereafter, and additional reserve base loans
from a commercial bank on customary terms, provided such Liens do not extend to
any assets that would not otherwise be permitted to secure Indebtedness under
the Credit Agreement and (iii) Liens on Oil & Gas Interests (as defined in the
Credit Agreement, as in effect on the date of the Exchanged Indenture, without
amendment or modification thereafter) to secure Indebtedness permitted under the
Credit Agreement (other than pursuant to Section 7.01(j) thereof), as in effect
on the date of the Exchanged Indenture, without amendment or modification
thereafter, and additional reserve base loans from a commercial bank on
customary terms.
          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.
          “SEC” means the Securities and Exchange Commission.
          “Subsidiary” means (i) a corporation, a majority of whose Capital
Stock with voting power, under ordinary circumstances, to elect directors is, at
the date of determination, directly or indirectly owned by the Company, by one
or more Subsidiaries of the Company or by the Company and one or more
Subsidiaries of the Company, (ii) a partnership in which the Company or a
Subsidiary of the Company holds a majority interest in the equity capital or
profits of such partnership, or (iii) any other person (other than a
corporation) in which the Company, a Subsidiary of the Company or the Company
and one or more Subsidiaries of the Company, directly or indirectly, at the date
of determination, has (x) at least a majority ownership interest or (y) the
power to elect or direct the election of a majority of the directors or other
governing body of such person.
          “Transaction Documents” means each of this Agreement, the 2015 Notes,
the Exchanged Indenture, the Preferred C of D, the Guaranty, the Investor Rights
Agreement, each of the Other Agreements and each of the other agreements or
instruments to which the Company or any of the Subsidiaries is a party or by
which it is bound and which is entered into by the parties hereto or thereto in
connection with the transactions contemplated hereby and thereby.
[Signature Page Follows]

Exchange Agreement, Page 46



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investor have caused their
respective signature page to this Exchange Agreement to be duly executed as of
the date first written above.

            COMPANY:

GASCO ENERGY, INC.
      By:           Name:   W. King Grant        Title:   President and Chief
Financial Officer     

SIGNATURE PAGE TO EXCHANGE AGREEMENT

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investor have caused their
respective signature page to this Exchange Agreement to be duly executed as of
the date first written above.

            INVESTOR:
      By:           Name:           Title:        

SIGNATURE PAGE TO EXCHANGE AGREEMENT

                                   

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Investors

                                                  Aggregate                    
      Investor Broker Account Information         Principal       Aggregate    
          (including Name, DTC Participant         Amount of   CUSIP   Principal
          Legal Representative’s   Number, and Address, Email Address,    
Address, Email Address,   Exchanged   Number of   Amount of           Address,
Email Address,   Telephone and Facsimile Number of     Telephone Number and  
2011   Exchanged   2015   Interest   Telephone Number and   DTC Participant that
holds the Investor   Facsimile Number   Notes   2011 Notes   Notes   Amount*  
Facsimile Number   Investor’s Exchanged 2011 Notes) (1)   (2)   (3)   (4)   (5)
  (6)   (7)   (8)  
Kings Road Holdings XIII Ltd
  Ogier Fiduciary Services
89 Nexus Way
Camana Bay
Grand Cayman KY1-9007     3,000,000     367220AA8     3,000,000     $ 36,666.67
    Michael T. Adams,
General Counsel — North America
Polygon Investment Partners LP
399 Park Avenue 22nd floor
New York, NY 10022
Direct + 1 212 359 7355
Mobile (917) 443-6663
Fax + 1 212 359 7301
Email: madams@polygoninv.com
  UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019
DTC: 0642
Contact: David Madden
David.Madden@ubs.com
212 713-9837
 
                                       
Kings Road Holdings XIII Ltd
  Ogier Fiduciary Services
89 Nexus Way
Camana Bay
Grand Cayman KY1-9007     11,250,000     367220AB6     11,250,000     $
137,500.00     Michael T. Adams,
General Counsel — North America
Polygon Investment Partners LP
399 Park Avenue 22nd floor
New York, NY 10022
Direct + 1 212 359 7355
Mobile (917) 443-6663
Fax + 1 212 359 7301
Email: madams@polygoninv.com   UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019
DTC: 0642
Contact: David Madden
David.Madden@ubs.com
212 713-9837

A-1



--------------------------------------------------------------------------------



 



                                                  Aggregate                    
      Investor Broker Account Information         Principal       Aggregate    
          (including Name, DTC Participant         Amount of   CUSIP   Principal
          Legal Representative’s   Number, and Address, Email Address,    
Address, Email Address,   Exchanged   Number of   Amount of           Address,
Email Address,   Telephone and Facsimile Number of     Telephone Number and  
2011   Exchanged   2015   Interest   Telephone Number and   DTC Participant that
holds the Investor   Facsimile Number   Notes   2011 Notes   Notes   Amount*  
Facsimile Number   Investor’s Exchanged 2011 Notes) (1)   (2)   (3)   (4)   (5)
  (6)   (7)   (8)  
CNH CA Master Account, L.P.
  c/o CNH Partners, LLC
2 Greenwich Plaza, 1st Floor
Greenwich, CT 06830
(203) 742-3004
(203) 742-3074 (fax)
earinsburg@cnhpartners.com     5,000,000     367220AB6     5,000,000     $
61,111.11     Katten Muchin Rosenman LLP
525 W. Monroe Street Chicago, IL 60661-3693
Attn: Mark Wood
p / (312) 902-5493
f / (312) 577-8858   Bear DTC 352
Acct: 102-32030

DB DTC 573
Acct: 106-02524
 
                                       
AQR Absolute Return Master Account, L.P.
  c/o AQR Capital Management, LLC
2 Greenwich Plaza, 1st Floor
Greenwich, CT 06830
(203) 742-3004
(203) 742-3074 (fax)
earinsburg@cnhpartners.com     28,600,000     367220AB6     28,600,000     $
349,555.56     Katten Muchin Rosenman LLP
525 W. Monroe Street Chicago, IL 60661-3693
Attn: Mark Wood
p / (312) 902-5493
f / (312) 577-8858   Bear DTC 352
Acct: 102-35834

DB DTC 573
Acct: 106-02544
 
                                       
Sacramento Park LLC
  c/o QVT Associates GP LLC
1177 Avenue of the Americas, 9th Floor
New York, NY 10036
Attn: Tracy Fu tracy.fu@qvt.com
212 705-8800
212 705-8820     11,401,000     367220AB6     11,401,000     $ 139,345.56    
c/o QVT Associates GP LLC 1177 Avenue of the Americas, 9th Floor
New York, NY 10036
Attn: Michael Gat legalnotices@qvt.com
212 705-8800
212 705-8820   Duetsche Bank Securities Inc.
F/A/O: QVT Financial LP
60 Wall Street, 13th Floor
New York, NY 10005
Phn.: 212-250-2285
Fax: 646-502-4363
Email: qvt_usteam@list.db.com

DBSI A/C# 106-95957
Tax ID # 13-2730828
DTC #573
Agent Bank # 94178
Institution # 94178

A-2



--------------------------------------------------------------------------------



 



                                                  Aggregate                    
      Investor Broker Account Information         Principal       Aggregate    
          (including Name, DTC Participant         Amount of   CUSIP   Principal
          Legal Representative’s   Number, and Address, Email Address,    
Address, Email Address,   Exchanged   Number of   Amount of           Address,
Email Address,   Telephone and Facsimile Number of     Telephone Number and  
2011   Exchanged   2015   Interest   Telephone Number and   DTC Participant that
holds the Investor   Facsimile Number   Notes   2011 Notes   Notes   Amount*  
Facsimile Number   Investor’s Exchanged 2011 Notes) (1)   (2)   (3)   (4)   (5)
  (6)   (7)   (8)
QVT Associates II LP
  c/o QVT Associates GP LLC
1177 Avenue of the Americas, 9th Floor
New York, NY 10036
Attn: Tracy Fu tracy.fu@qvt.com
212 705-8800
212 705-8820     2,214,000     367220AB6     2,214,000     $ 27,060.00     c/o
QVT Associates GP LLC 1177 Avenue of the Americas, 9th Floor
New York, NY 10036
Attn: Michael Gat legalnotices@qvt.com
212 705-8800
212 705-8820   Duetsche Bank Securities Inc.
F/A/O: QVT Financial LP
60 Wall Street, 13th Floor
New York, NY 10005
Phn.: 212-250-2285
Fax: 646-502-4363
Email: qvt_usteam@list.db.com
DBSI A/C# 106-95957
Tax ID # 13-2730828
DTC #573
Agent Bank # 94178
Institution # 94178
 
                                       
Quintessence Associates LP
  c/o QVT Associates GP LLC
1177 Avenue of the Americas, 9th Floor
New York, NY 10036
Attn: Tracy Fu tracy.fu@qvt.com
212 705-8800
212 705-8820     187,000     367220AB6     187,000     $ 2,285.56     c/o QVT
Associates GP LLC 1177 Avenue of the Americas, 9th Floor
New York, NY 10036
Attn: Michael Gat legalnotices@qvt.com
212 705-8800
212 705-8820   Duetsche Bank Securities Inc. F/A/O: QVT Financial LP 60 Wall
Street, 13th Floor New York, NY 10005
Phn.: 212-250-2285
Fax: 646-502-4363 Email: qvt_usteam@list.db.com
DBSI A/C# 106-95957
Tax ID # 13-2730828
DTC #573
Agent Bank # 94178
Institution # 94178

A-3



--------------------------------------------------------------------------------



 



                                                  Aggregate                    
      Investor Broker Account Information         Principal       Aggregate    
          (including Name, DTC Participant         Amount of   CUSIP   Principal
          Legal Representative’s   Number, and Address, Email Address,    
Address, Email Address,   Exchanged   Number of   Amount of           Address,
Email Address,   Telephone and Facsimile Number of     Telephone Number and  
2011   Exchanged   2015   Interest   Telephone Number and   DTC Participant that
holds the Investor   Facsimile Number   Notes   2011 Notes   Notes   Amount*  
Facsimile Number   Investor’s Exchanged 2011 Notes) (1)   (2)   (3)   (4)   (5)
  (6)   (7)   (8)
Ball Corporation Master Pension Trust
  Navy Yard Corporate Center, Three Crescent Drive
Suite 400, Philadelphia, PA 19112, E-mail
lmashaw@penncapital.com phone 1-215-302-1538 and
fax 1-215-468-1498     405,000     367220AB6     405,000     $ 4,950.00     Navy
Yard Corporate Center, Three Crescent Drive Suite 400, Philadelphia,
PA 19112, j.livewell@penncapital.com,
phone 1-215-302-1532 and
fax 1-215-468-1498   Mellon/ Boston Safe Deposit DTC#954, BNY Mellon
Center, AIM 151-0510, 500 Grant Street, Pittsburgh, PA
15258, E-mail TQ7ASGMailbox@bnymellon.com,
phone 1-412-236-1243 and
fax 1-412-690-8772
 
                                       
Penn Distressed Fund, L.P.
  Navy Yard Corporate Center, Three Crescent Drive
Suite 400, Philadelphia, PA 19112, E-mail
lmashaw@penncapital.com phone 1-215-302-1538 and
fax 1-215-468-1498     595,000     367220AB6     595,000     $ 7,272.22     Navy
Yard Corporate Center, Three Crescent Drive Suite 400, Philadelphia,
PA 19112, j.livewell@penncapital.com,
phone 1-215-302-1532
and fax 1-215-468-1498   Jefferies DTC#019, Silver Leaf Partners, 420 Lexington
Ave, Suite 2225, New York, NY 10170, E-mail
ops@silverleafpartners.com,
phone 1-212-920-8381 and
fax 1-212-202-7534
 
                                       
Capital Structure Opportunities Fund, L.P.
  Navy Yard Corporate Center, Three Crescent Drive
Suite 400, Philadelphia, PA 19112, E-mail
lmashaw@penncapital.com phone 1-215-302-1538 and fax 1-215-468-1498     325,000
    367220AB6     325,000     $ 3,972.22     Navy Yard Corporate Center, Three
Crescent Drive Suite 400, Philadelphia,
PA 19112, j.livewell@penncapital.com, phone 1-215-302-1532 and fax
1-215-468-1498   Credit Suisse DTC#0355 Eleven Madison Avenue, 3rd Floor, New
York, NY 10010-3629 E-mail suzanne.nangle@credit —suisse.com phone
1-212-325-3485 and
fax 1-212-743-1375
 
                                       
Oppenheimer Capital Structure Opportunities Master Fund, Ltd.
  Navy Yard Corporate Center, Three Crescent Drive
Suite 400, Philadelphia, PA 19112, E-mail
lmashaw@penncapital.com phone 1-215-302-1538 and fax 1-215-468-1498     555,000
    367220AB6     555,000     $ 6,783.33     Navy Yard Corporate Center, Three
Crescent Drive Suite 400, Philadelphia,
PA 19112, j.livewell@penncapital.com, phone 1-215-302-1532
and fax 1-215-468-1498   Morgan Stanley DTC#050, Morgan Stanley/Prime Brokerage,
1221 Ave of the Americas, 4th Floor, New York, NY 10020, E-mail
Michael.arrington@morganstanley.com phone 1-212-762-7534 and fax 1-212-507-8810

A-4



--------------------------------------------------------------------------------



 



                                                  Aggregate                    
      Investor Broker Account Information         Principal       Aggregate    
          (including Name, DTC Participant         Amount of   CUSIP   Principal
          Legal Representative’s   Number, and Address, Email Address,    
Address, Email Address,   Exchanged   Number of   Amount of           Address,
Email Address,   Telephone and Facsimile Number of     Telephone Number and  
2011   Exchanged   2015   Interest   Telephone Number and   DTC Participant that
holds the Investor   Facsimile Number   Notes   2011 Notes   Notes   Amount*  
Facsimile Number   Investor’s Exchanged 2011 Notes) (1)   (2)   (3)   (4)   (5)
  (6)   (7)   (8)
Kellogg Capital Markets LLC
  55 Broadway
New York NY 10006
dpohl@kellogggroup.com T 212-607-5036
F 212-308-5690     1,000,000     367220AA8     1,000,000     $ 12,222.22    
Nicholas Cappelleri
55 Broadway 4th Fl
New York, NY 10006
ncappelleri@kellogggroup.com T 212-607-5061
F 212-380-5665   DTC#501
Goldman Sachs Execution & Clearing
30 Hudson St
Jersey City NJ 07302
Attn:Gianina Arturo
gianina.arturo@gs.com
T 212-357-5986
F 212-256-4524

 

*   Assuming Closing Date of June 25, 2010 (a per diem rate of 0.0153%).

NOTE:   Column (1) Name of each Investor exchanging notes and executing an
Exchange Agreement. Columns (3) and (4) The exchanged 2011 Notes may be under
two different CUSIPs. If exchanging Notes under both CUSIPs, please list the
amount being exchanged under each CUSIP on separate lines.

A-5



--------------------------------------------------------------------------------



 



Exhibit B
Preferred C of D
The executed Preferred C of D is filed as Exhibit 3.1 to the Company’s Current
Report on Form 8-K filed with the Securities and Exchange Commission on June 28,
2010

B-1



--------------------------------------------------------------------------------



 



Exhibit C
Form of Exchanged Indenture
The executed Exchanged Indenture is filed as Exhibit 4.1 to the Company’s
Current Report on Form 8-K filed with the Securities and Exchange Commission on
June 28, 2010

C-1



--------------------------------------------------------------------------------



 



Exhibit D
Investor Status
Sacramento Park LLC
Quintessence Associates LP
Ball Corporation Master Pension Trust
Penn Distressed Fund, L.P.
Capital Structure Opportunities Fund, L.P.
Oppenheimer Capital Structure Opportunities Master Fund, Ltd.

D-1



--------------------------------------------------------------------------------



 



Exhibit E-1
FORM OF NOTICE OF NONRECOGNITION TRANSFER
NOTICE OF NONRECOGNITION TRANSFER
(A) This “Notice” constitutes a Notice of Nonrecognition Transfer pursuant to
the requirements of U.S. Treasury Regulation § 1.1445-2(d)(2).
(B) The following information concerns the transferor submitting this notice
(the “Transferor”):
     Name:
     Office address:
     Taxpayer identification number:
(C) The Transferor is not required to recognize any gain or loss with respect to
the transfer to which this Notice pertains.
(D) The transfer to which this Notice pertains is the exchange of Gasco Energy
Inc. 5.50% convertible senior notes due 2011 for a like principal amount of
Gasco Energy Inc. new 5.50% convertible senior notes due 2015 (the “New Notes,”
and such exchange the “Exchange”).
(E) No gain or loss is to be recognized because the Exchange is a
recapitalization under section 368(a)(1)(E) of the Internal Revenue Code of
1986, as amended (the “Code”). Section 897(e)(1) of the Code and Temp. Treas.
Reg. § 1.897-6T provide, generally, that any nonrecognition provision shall
apply to a transfer by a foreign person of a U.S. real property interest on
which gain is realized only to the extent that the transferred U.S. real
property interest is exchanged for a U.S. real property interest which,
immediately following the exchange, would be subject to U.S. taxation upon its
disposition (see also Temp. Treas. Reg. §1.897-5T(d)(1)), and the transferor
complies with the filing requirements of paragraph (d)(1)(iii) of §1.897-5T. The
New Notes to be received by the Transferor in the Exchange constitute a U.S.
real property interest with respect to which, immediately following the
Exchange, the Transferor would be subject to U.S. taxation upon their
disposition. The Transferor will comply with the filing requirements of Temp.
Treas. Reg. §1.897-5T(d)(1)(iii).
Under penalties of perjury, I certify to the best of my knowledge and belief on
behalf of the Transferor that this Notice is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

  Date:                                            Name:
                                        

E-1-1



--------------------------------------------------------------------------------



 



Exhibit E-2
FORM OF CERTIFICATION OF NON-FOREIGN STATUS
CERTIFICATION OF NON-FOREIGN STATUS
(Entity Transferor)
     Section 1445 of the Internal Revenue Code provides that a transferee of a
United States real property interest must withhold tax if the transferor is a
foreign person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a United States real property
interest under local law), and not the disregarded entity, is treated as the
transferor of the property. To inform the transferee that withholding of tax is
not required upon the disposition of a United States real property interest by
                                         (the “Transferor”), the undersigned
hereby certifies the following on behalf of the Transferor:
     1. The Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
     2. The Transferor is not a disregarded entity as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);
     3. The Transferor’s U.S. employer identification number is
                    ; and
     4. The Transferor’s office address is:
                                                                      
                                                                      
                                                                      
     The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
     Under penalties of perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of the Transferor.
                                                                 
Signature
Printed Name:                                         
Title:                                                         
Date:                                                         

E-2-1



--------------------------------------------------------------------------------



 



Exhibit E-3
FORM OF NON-USRPI STATUS
CERTIFICATION OF NON-USRPI STATUS
June      , 2010
     Section 1445 of the Internal Revenue Code provides that a transferee of a
United States real property interest must withhold tax if the transferor is a
foreign person. In connection with the Exchange Agreement, the undersigned
hereby certifies the following on behalf of
                                         (the “Transferor”):
     1. The Transferor owns $                                         principal
amount of Gasco Energy Inc. 5.50% Convertible Senior Notes due 2011 (the “Old
Notes”);
     2. The last date on which the Transferor acquired Old Notes was
                     (the “Latest Acquisition Date”);
     3. As of the Latest Acquisition Date, the fair market value of Old Notes
owned by the Transferor did not exceed $                                        
[insert 5% of market cap of the class of stock to which Old Notes were
convertible, of the Company on the Latest Acquisition Date]; and
     4. As a result of the facts certified above, the Old Notes owned by
Transferor do not constitute “U.S. real property interests” within the meaning
of section 897 of the Internal Revenue Code.
     The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the transferee.
     Under penalties of perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of the Transferor.

            [TRANSFEROR]
      By:           Name:           Title:      

E-3-1



--------------------------------------------------------------------------------



 



         

Exhibit F
FORM OF INVESTOR’S CERTIFICATE
INVESTOR’S CERTIFICATE
June      , 2010
     The undersigned, an authorized representative of
                                                            , a
                                         (the “Investor”), pursuant to Section
3(c) of the Exchange Agreement, dated as of June 22, 2010 (the “Exchange
Agreement”), by and between the Investor and Gasco Energy, Inc., a Nevada
Corporation (the “Company”), hereby represents, warrants and certifies to the
Company as follows (capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Exchange Agreement):

  1.   The representations and warranties of the Investor set forth in the
Exchange Agreement are true and correct in all respects as of the date when made
and as of the date hereof as though made on the date hereof (except for
representations and warranties that speak as of a specific date, which are true
and correct as of such specified date only).     2.   The Investor has
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Exchange Agreement and the other
Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the date hereof.

[Signature Page Follows]

F-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first written above.

                        By:           Name:           Title:        

F-2



--------------------------------------------------------------------------------



 



Exhibit G
FORM OF SECRETARY’S CERTIFICATE
GASCO ENERGY, INC.
SECRETARY’S CERTIFICATE
June [•], 2010
     The undersigned hereby certifies that she is the duly elected, qualified
and acting Corporate Secretary of Gasco Energy, Inc., a Nevada corporation (the
“Company”), and that, as such, she is authorized to execute and deliver this
certificate in the name of and on behalf of the Company pursuant to Section 4(i)
of each of the Exchange Agreements, each dated as of June 22, 2010 (the
“Exchange Agreements”), by and between the Company and the applicable investor
listed on the Schedule of Investors attached thereto (collectively, the
“Investors”), and further certifies in her official capacity, in the name of and
on behalf of the Company, the items set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in each of the
Exchange Agreements.

  1.   Attached hereto as Exhibit A are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company (the “Board”)
at meetings of the Board held on March 24, 2010, and pursuant to written
consents of the Board, or committees of the Board, dated June [•], 2010. Except
as set forth therein, such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are in full force and effect as of
the date hereof.     2.   Attached hereto as Exhibit B is a true, correct and
complete copy of the Amended and Restated Articles of Incorporation of the
Company, together with any and all amendments thereto, including the Preferred C
of D (collectively, the “Articles of Incorporation”), and the Articles of
Incorporation are in full force and effect as of the date hereof.     3.  
Attached hereto as Exhibit C is a true, correct and complete copy of the Second
Amended and Restated Bylaws of the Company dated April 8, 2009 (the “Bylaws”).
No action to amend, modify or repeal the Bylaws has been authorized or approved
by the Board or the stockholders of the Company, the Bylaws have not been
amended, modified or repealed since the date thereof, and the Bylaws are in full
force and effect as of the date hereof.     4.   Each person listed below has
been duly elected or appointed to the position(s) indicated opposite his name
and is duly authorized to sign each of the Exchange Agreements and each of the
Transaction Documents on behalf of the Company, and the signatures of such
persons appearing below and on such documents are their genuine signatures.

G-1



--------------------------------------------------------------------------------



 



          Name   Title   Signature
 
       
W. King Grant
  President, Chief Financial Officer and Assistant Corporate Secretary    
 
       
 
       
Charles B. Crowell
  Director and Chief Executive Officer    
 
       
 
       
Camille Gerard
  Corporate Secretary    
 
       

[Signature Page Follows]

G-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this
_____ day of June, 2010.

                        Name:   Camille Gerard      Title:   Corporate
Secretary     

     I, W. King Grant, hereby certify that Camille Gerard is the duly elected,
qualified and acting Corporate Secretary and that the signature set forth above
is her true signature.

                        Name:   W. King Grant      Title:   President and Chief
Financial Officer     

[Signature Page to Secretary’s Certificate]

G-3



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions Adopted by the Board of Directors of Gasco Energy, Inc.
[Exhibit A to Secretary’s Certificate]

G-4



--------------------------------------------------------------------------------



 



Exhibit B
Amended and Restated Articles of Incorporation of Gasco Energy, Inc.
[Exhibit B to Secretary’s Certificate]

G-5



--------------------------------------------------------------------------------



 



Exhibit C
Second Amended and Restated Bylaws of Gasco Energy, Inc.
[Exhibit C to Secretary’s Certificate]

G-6



--------------------------------------------------------------------------------



 



Exhibit H
FORM OF OFFICER’S CERTIFICATE
GASCO ENERGY, INC.
OFFICER’S CERTIFICATE
June [•], 2010
     The undersigned, the President and Chief Financial Officer of Gasco Energy,
Inc., a Nevada corporation (the “Company”), pursuant to Section 4(j) of each of
the Exchange Agreements, each dated as of June 22, 2010, by and between the
Company and the applicable investor party thereto (collectively, the
“Investors”) identified on the Schedule of Investors attached thereto
(collectively, the “Exchange Agreements”), hereby represents, warrants and
certifies to each of the Investors as follows (capitalized terms used but not
otherwise defined herein shall have the meanings set forth in each of the
Exchange Agreements):

  1.   The representations and warranties of the Company set forth in the
Exchange Agreements are true and correct in all respects as of the date when
made and as of the date hereof as though made on the date hereof (except for
representations and warranties that speak as of a specific date, which are true
and correct as of such specified date only).     2.   The Company has performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Exchange Agreements and the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
date hereof.

[Signature Page Follows]

H-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first written above.

            GASCO ENERGY, INC
      By:           Name:   W. King Grant        Title:   President and Chief
Financial Officer   

H-2



--------------------------------------------------------------------------------



 



         

Schedule 2(c)(vi)
Subsidiaries

                  Jurisdiction of   % Capital Stock Owned by Name   Formation  
the Company
Gasco Production Company
  Delaware     100 %
Myton Oilfield Rentals, LLC
  Nevada     100 %
Riverbend Gas Gathering, LLC
  Nevada     100 %

Schedule 2(c)(vi)-1



--------------------------------------------------------------------------------



 



Schedule 2(c)(xxvi)
Outstanding Indebtedness; Liens

1.   Indebtedness incurred to finance insurance premiums, as follows:

  a.   Flatiron Capital corporate property insurance policy

Schedule 2(c)(xxvi)-1



--------------------------------------------------------------------------------



 



Schedule I
Form of Confidentiality Agreement
Confidentiality Agreement
[•], 201[•]
Gasco Energy, Inc.
8 Inverness Drive East
Suite 100
Englewood, Co 80112
Ladies and Gentlemen:
     Pursuant to Section 2(c)(xlvii) of that certain Exchange Agreement, dated
as of June [•], 2010, by and between Gasco Energy, Inc. (the “Company”) and you
(“RECIPIENT”), RECIPIENT previously received an initial written notice from the
Company regarding a potential Subsequent Placement (as such term is defined in
the Exchange Agreement) by the Company, and, in response thereto, RECIPIENT
expressed an interest in participating in such Subsequent Placement. In
furtherance of RECIPIENT’S analysis of the Subsequent Placement, RECIPIENT
understands that the Company is prepared to make available to RECIPIENT certain
material non-public, confidential information, documents and other materials
relating directly to the Subsequent Placement to the Subsequent Placement,
including information as to the proposed terms and conditions, timing and status
thereof (the information, documents and other materials directly relating to the
Subsequent Private Placement so provided to RECIPIENT, together with any notes,
analyses or studies prepared by RECIPIENT that incorporate such information, and
information relating to the fact that the Company is contemplating the
Subsequent Placement, the “Evaluation Material”).
     RECIPIENT agrees to accept such Evaluation Material and further agrees that
RECIPIENT will use the Evaluation Material solely for evaluating the Subsequent
Placement and that the Evaluation Material will be kept confidential by
RECIPIENT; provided, however, that any Evaluation Material which (a) was
independently developed by RECIPIENT without any reference to the Evaluation
Material or (b) was in RECIPIENT’s possession prior to the date of this
Agreement (other than information relating to the Subsequent Placement) or
(c) is or becomes part of the public domain through no breach by RECIPIENT of
this Agreement, shall not be subject to the restrictions contained in this
Agreement. RECIPIENT may disclose any Evaluation Materials (i) only to those of
its directors, officers, employees, agents or advisors who need to know such
information for purposes of evaluating and considering participation in the
Subsequent Placement (“Representatives”), it being understood that they shall be
informed by RECIPIENT of the confidential nature of such Evaluation Material and
that RECIPIENT shall obtain assurances from them that they will keep such
Evaluation Material confidential to

Schedule I-1



--------------------------------------------------------------------------------



 



the same extent as described herein; and (ii) to the extent required by law or
requested by any governmental agency or regulator having jurisdiction over
RECIPIENT or to defend or prosecute a claim brought against or by RECIPIENT.
RECIPIENT shall be responsible for any breach of this Agreement by its
Representatives.
     Without the prior written consent of the Company, RECIPIENT shall not, and
shall cause its Representatives not to, disclose to any person, unless permitted
to do so by Company, (i) the fact that Evaluation Material has been made
available to RECIPIENT and its Representatives, (ii) the fact that any
discussions or negotiations are taking place concerning the Subsequent
Placement, (iii) any of the proposed terms, proposed conditions or other facts
with respect to the Subsequent Placement, including the status thereof or
(iv) the existence, terms or conditions of this Agreement. Notwithstanding
anything to the contrary contained in this paragraph, RECIPIENT may make such
disclosures if it is advised by counsel that such disclosure is required under
applicable law or the rules of any national securities exchange; provided that
prior to making any such disclosure, RECIPIENT shall use reasonable efforts to
consult with the Company to provide the Company with the opportunity to review
and comment upon the form and content of such disclosure.
     In the event that RECIPIENT or any of its Representatives is requested or
required by law to disclose any of the Evaluation Material, it is agreed that to
the extent permitted by law RECIPIENT and any such Representative will provide
the Company with prompt notice of such event so that the Company may seek a
protective order or other appropriate remedy or waive compliance with the
applicable provisions of this Agreement by RECIPIENT or such Representative. In
the event the Company determines to seek such protective order or other remedy,
at the Company’s sole cost and expense, RECIPIENT and any such Representative
will use reasonable efforts to cooperate with the Company in seeking such
protective order or other remedy. In the event that such protective order or
other remedy is not obtained and disclosure of Evaluation Material is required,
or the Company grants a waiver hereunder, RECIPIENT or such Representative as
the case may be, (i) may, without liability hereunder, furnish that portion (and
only that portion) of the Evaluation Material which, in the opinion of counsel
to RECIPIENT or such Representative, as the case may be, it is legally required
to disclose and (ii) will use reasonable efforts to have confidential treatment
accorded any Evaluation Material so furnished.
     RECIPIENT understands and hereby acknowledges that it is aware (and that
its Representatives who are apprised of this Agreement, the Subsequent Placement
or the Evaluation Materials have been or will be advised by the RECIPIENT) that
the United States securities laws impose restrictions on the purchase and sale
of securities of the Company by persons who possess certain material nonpublic
information relating to the Company and on such persons’ communicating such
information to other persons under circumstances in which it is reasonably
foreseeable that such other persons are likely to purchase or sell such
securities.
     Upon the Company’s written request, all copies of the Evaluation Material
(except for that portion of the Evaluation Material that consists of notes,
analyses or studies prepared by RECIPIENT or its Representatives) will be
promptly destroyed or returned to the Company at the Company’s request, and that
portion of the Evaluation Material consisting of notes, analyses or studies
prepared by RECIPIENT or its Representatives may either be destroyed by

Schedule I-2



--------------------------------------------------------------------------------



 



RECIPIENT, such destruction to be confirmed to the Company in writing upon
written request, or retained subject to the terms of this Agreement.
Notwithstanding the foregoing, RECIPIENT may keep a reasonable number of
archived copies of any Evaluation Material and related information only as may
be necessary for legal/regulatory purposes which will be held in confidence in a
manner consistent with the terms of this Agreement.
     RECIPIENT acknowledges that all proprietary and intellectual property
rights in and to the Evaluation Material shall remain the sole property of the
Company, and nothing in this Agreement shall be construed in any way to grant to
the RECIPIENT or to any of its Representative any express or implied option,
license or other right, title or interest in or to any Evaluation Material, or
to any intellectual property rights embodied in such Evaluation Material.
     RECIPIENT understands and acknowledges that neither the Company nor any of
its representatives or affiliates makes any representation or warranty, express
or implied, that the Subsequent Placement will be entered into or consummated on
the terms and conditions set forth in the Evaluation Material (other than
definitive documentation with respect to the Subsequent Placement), if at all.
Neither the Company nor any of its affiliates shall have any liability to
RECIPIENT or any other person, including, without limitation, RECIPIENT’s
Representatives, resulting from the use of, or reliance on, Evaluation Material
by RECIPIENT or any of its Representatives except to the extent provided in the
Exchange Agreement or in the definitive documentation for the Subsequent
Placement.
     The Company hereby covenants and agrees to promptly notify RECIPIENT (and
if the Subsequent Private Placement has previously been publicly disclosed, to
make prompt public disclosure) of any suspension, abandonment or termination of
the Subsequent Private Placement or the Company’s consideration thereof, and to
make prompt public disclosure of the Company’s entry into a definitive agreement
with respect to, or consummation of, the Subsequent Private Placement or similar
transaction.
     It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. RECIPIENT agrees that money damages would not be a sufficient remedy
for any breach of this Agreement by RECIPIENT or its Representatives and that in
addition to all other remedies the Company shall be entitled to seek equitable
relief, including injunction, for any breach of the provisions of this
Agreement.
     As of the date hereof, this Agreement and the Exchange Agreement embody the
entire understanding and agreement between the parties with respect to the
Evaluation Material and supersede any prior understandings and agreements
relating thereto.
     If any term or provision of this Agreement or any application hereof shall
be invalid and unenforceable, the remainder of this Agreement and any other
application of such term or provision shall not be affected thereby.

Schedule I-3



--------------------------------------------------------------------------------



 



     This Agreement may be modified or waived only by an instrument signed by
each the Company and RECIPIENT. This Agreement may not be assigned by any party
hereto without the express prior written consent of the other party hereto.
     This Agreement shall expire on the date which is six months from the date
of this Agreement.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to its conflicts of laws
principles or rules.
[signature page follows]

Schedule I-4



--------------------------------------------------------------------------------



 



            Very truly yours,

[•], as the RECIPIENT,
      By:           Name:           Title:        

Accepted and agreed as of
the date first written above:

          Gasco Energy, Inc.
      By:           Name:           Title:          

Signature Page to Confidentiality Agreement

Schedule I-5